




FIRST AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS FIRST AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
dated as of September 27, 2013 (the “Effective Date”) by and among SILICON
VALLEY BANK, a California corporation (“Bank”), AVIAT NETWORKS, INC., a Delaware
corporation (“Parent”), AVIAT U.S., INC. (“Opco,” together with Parent, the “US
Borrowers”) and AVIAT NETWORKS (S) PTE. LTD., a private company limited by
shares formed under the laws of the Republic of Singapore (“Aviat Singapore” or
“Singapore Borrower,” and together with the US Borrowers, the “Borrowers”),
provides the terms on which Bank shall lend to Borrower and Borrower shall repay
Bank. This Agreement amends and restates in its entirety, but is not a novation
of, that certain Loan and Security Agreement dated as of September 30, 2010 (the
“Original Agreement”). The parties agree as follows:
1.ACCOUNTING AND OTHER TERMS
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
2.LOAN AND TERMS OF PAYMENT
2.1Promise to Pay. US Borrowers hereby unconditionally promise to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement. Singapore
Borrower hereby unconditionally promises to pay Bank the outstanding principal
amount of all Singapore Utilization and accrued and unpaid interest thereon as
and when due in accordance with this Agreement.
2.1.1Revolving Advances.
(a)Availability. Subject to the terms and conditions of this Agreement, Bank
shall make (i) revolving credit advances in Dollars to a US Borrower (“US
Advances”) in an aggregate principal amount at any one time outstanding not
exceeding the Availability Amount and (ii) revolving credit advances in Dollars
to Singapore Borrower (“Singapore Advances”) in an aggregate principal amount at
any one time outstanding not exceeding the lesser of (A) the Availability Amount
or (B) the Singapore Sublimit. Amounts borrowed hereunder may be repaid and,
prior to the Revolving Line Maturity Date, reborrowed, subject to the applicable
terms and conditions precedent herein. No Singapore Advances shall be drawn
until satisfaction of the Singapore Conditions Precedent.
(b)Termination; Repayment; Prepayment. The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable. Subject to Sections 3.7 and 3.8,
Borrowers may reduce the Revolving Line, without premium or penalty, to an
amount (which may be zero) not less than the sum of (i) the Advances as of such
date, plus (ii) the principal amount of all Advances not yet made as to which a
request has been given by Borrowers under Section 3.5, plus (iii) the amount of
all Letters of Credit not yet issued as to which a request has been given by
Borrowers pursuant to Section 2.1.2. Each such reduction shall be made by
providing not less than five (5) Business Days prior written notice to Bank and
shall be irrevocable. Once reduced, the Commitments may not be increased.
(c)    Extension of Term. The Borrowers may, by notice to the Bank not earlier
than 90 days and not later than 45 days prior to the Revolving Line Maturity
Date, request that Bank, in its sole discretion, extend the then-effective
Revolving Line Maturity Date (the “Existing Maturity Date”) for an additional
one-year period from the Existing Maturity Date, until the Existing Maturity
Date has been extended twice. In no event shall the Revolving Maturity Date be
extended past September 26, 2018.
2.1.2Letters of Credit Sublimit.
(a)Letters of Credit. As part of the Revolving Line, Bank shall issue or have
issued Letters of Credit denominated in Dollars or a Foreign Currency for
Borrower’s account. The aggregate Dollar Equivalent amount utilized for the
issuance of Letters of Credit (excluding the aggregate Dollar Equivalent of any
amount utilized for the issuance of expired Letters of Credit) shall at all
times reduce the amount otherwise available for Advances under the Revolving
Line. For the avoidance of




--------------------------------------------------------------------------------




doubt, the Existing Letters of Credit shall constitute Letters of Credit
hereunder. The aggregate Dollar Equivalent amount available to be used for the
issuance of Letters of Credit may not exceed the Availability Amount. Issuances
of Letters or Credit to Singapore Borrower are subject to the overadvance
provision in Section 2.2.
(b)Cash Collateral. Borrowers may request and Bank may issue Letters of Credit
which expire up to the date which is twelve (12) months after the Revolving Line
Maturity Date. If, on the Revolving Line Maturity Date (or the effective date of
any termination of this Agreement), (i) there are any outstanding Letters of
Credit and (ii) Bank does not extend or renew the Revolving Line, then on such
date Borrowers shall provide to Bank cash collateral and pay in advance any
letter of credit fees, in each case, as provided for in Section 9.1(c); provided
that Singapore Borrower shall only be required to provide cash collateral with
respect to outstanding Letters of Credit issued by Bank for Singapore Borrower’s
account. All Letters of Credit shall be in form and substance acceptable to Bank
in its sole discretion and shall be subject to the terms and conditions of
Bank’s standard Application and Letter of Credit Agreement (the “Letter of
Credit Application”). Borrowers agree to execute any further documentation in
connection with the Letters of Credit as Bank may reasonably request. Borrowers
further agree to be bound by the regulations and interpretations of the issuer
of any Letters of Credit guarantied by Bank and opened for a Borrower’s account
or by Bank’s interpretations of any Letter of Credit issued by Bank for a
Borrower’s account, and Borrowers understand and agree that Bank shall not be
liable for any error, negligence, or mistake, whether of omission or commission,
in following a Borrower’s instructions or those contained in the Letters of
Credit or any modifications, amendments, or supplements thereto.
(c)Reimbursement. The obligation of Borrowers to immediately reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, such Letters of Credit, and the Letter of Credit Application;
provided the Singapore Borrower’s reimbursement obligations shall be limited to
drawings made under Letters of Credit issued by Bank for Singapore Borrower’s
account.
(d)Demand for Payment. If a demand for payment is made under any such Letter of
Credit, Borrowers shall have the option to reimburse Bank in an amount equal to
the Dollar Equivalent of the amount of such payment under such Letter of Credit.
If Borrowers have not reimbursed Bank in an amount equal to the Dollar
Equivalent of the amount of such payment by 11:00 a.m. Pacific time on the date
Bank must make such payment under such Letter of Credit, then Bank shall treat
such payment as an Advance to Borrowers of the Dollar Equivalent of the amount
thereof (plus fees and charges in connection therewith such as wire, cable,
SWIFT or similar charges).
(e)Letter of Credit Reserve. To guard against fluctuations in currency exchange
rates, upon the issuance of any Letter of Credit payable in a Foreign Currency,
Bank shall create a reserve (the “Letter of Credit Reserve”) under the Revolving
Line in an amount equal to ten percent (10%) (or such other amount Bank deems
appropriate in its sole discretion at the time of issuance and while any such
applicable Letter of Credit remains outstanding and Bank shall provide Borrowers
notice of such amount) of the Dollar Equivalent of the face amount of such
Letter of Credit. The amount of the Letter of Credit Reserve may be adjusted by
Bank from time to time to account for fluctuations in the exchange rate. The
availability of funds under the Revolving Line shall be reduced by the amount of
such Letter of Credit Reserve for as long as such Letter of Credit remains
outstanding.
2.2Overadvances. If, at any time, (a) the Revolving Line Utilization exceeds the
Revolving Line or (b) the Singapore Utilization exceeds the lesser of (i) the
Revolving Line, or (ii) the Singapore Sublimit, then Borrowers shall immediately
repay to Bank Advances in cash at least in the amount of such excess; provided
that Singapore Borrower’s obligations pursuant to this Section 2.2 shall only be
for any Advances related to the Singapore Utilization.
2.3Payment of Interest on the Credit Extensions.
(a)Interest Rate.
(i)    Each Advance shall, at Borrowers’ option, in accordance with the terms of
this Agreement, be either in the form of a Prime Rate Advance or a LIBOR
Advance; provided that in no event shall Borrowers maintain at any time LIBOR
Advances having more than five (5) different Interest Periods.
(ii)    Each Advance shall bear interest on the outstanding principal amount
thereof from the date when made, continued or converted until paid in full at a
floating per annum rate equal to (A) for Prime Rate Advances, the Prime Rate
plus the applicable Prime Rate Margin and (B) for LIBOR Advances, the LIBOR Rate
plus the applicable LIBOR Rate Margin. On and after the expiration of any
Interest Period applicable to any LIBOR Advance outstanding on the date of
occurrence of an Event of Default or acceleration of the Obligations, the
Effective Amount of such LIBOR Advance shall, during the continuance of such
Event of Default or after acceleration, bear interest at a rate per annum equal
to the rate applicable to Prime Rate Advances plus the Default Rate. Pursuant to
the terms hereof, interest on each Advance shall be paid in arrears on each
Interest Payment




--------------------------------------------------------------------------------




Date. Interest shall also be paid on the date of any prepayment of any Advance
pursuant to this Agreement for the portion of any Advance so prepaid and upon
payment (including prepayment) in full thereof. All accrued but unpaid interest
on the Advances shall be due and payable on the Revolving Line Maturity Date.
(b)Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, (i) Obligations shall bear interest at a rate per annum
which is two percentage points (2.00%) above the rate that is otherwise
applicable thereto, and (ii) letter of credit fees shall bear interest at a rate
per annum which is two percentage points (2.00%) above the applicable LIBOR
Margin (such rates described in clauses (i) and (ii) are collectively referred
to herein as the “Default Rate”) unless Bank otherwise elects from time to time
in its sole discretion to impose a smaller increase. Fees and expenses which are
required to be paid by Borrowers pursuant to the Loan Documents (including,
without limitation, Bank Expenses and letter of credit fees) but are not paid
when due shall bear interest until paid at a rate equal to the highest rate
applicable to the Obligations. Payment or acceptance of the increased interest
rate provided in this Section 2.3(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Bank.
(c)Prime Rate and LIBOR Rate Advances.
(i)Each change in the interest rate of the Prime Rate Advances based on changes
in the Prime Rate shall be effective on the effective date of such change and to
the extent of such change.
(ii)The interest rate applicable to each LIBOR Advance shall be determined in
accordance with Section 3.7(a) hereunder. Subject to Sections 3.7 and 3.8, such
rate shall apply during the entire Interest Period applicable to such LIBOR
Advance, and interest calculated thereon shall be payable on the Interest
Payment Date applicable to such LIBOR Advance.
(d)Computation. In computing interest, the date of the making of any Credit
Extension shall be included and the date of payment shall be excluded; provided,
however, that if any Credit Extension is repaid on the same day on which it is
made, such day shall be included in computing interest on such Credit Extension.
Interest shall be computed on the basis of a 360-day year for the actual number
of days elapsed, except that, with respect to Prime Rate Advances, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual number of days elapsed.
(e)Debit of Accounts. Bank may debit the Designated Deposit Account (i) of US
Borrowers for principal and interest payments or any other amounts Borrowers owe
Bank when due, and (ii) of Singapore Borrower for principal and interest
payments or any other amounts Singapore Borrower owes Bank when due; provided
that if any payment is not made when due, Bank may debit any deposit account of
(x) US Borrowers for principal and interest payments or any other amounts
Borrowers owe Bank when due, and (y) Singapore Borrower for principal and
interest payments or any other amounts Singapore Borrower owes Bank when due.
These debits shall not constitute a set-off.
2.4Fees. Borrowers shall pay to Bank:
(a)Commitment Fee. A fully earned, non‑refundable commitment fee of $150,000 on
the Effective Date;
(b)Letter of Credit Fee. Bank’s customary fees and expenses for the issuance or
renewal of Letters of Credit, including, without limitation, a letter of credit
fee of one percent (1.00%) per annum of the Dollar Equivalent of the face amount
of each Letter of Credit issued, upon the issuance of such Letter of Credit,
each anniversary of the issuance during the term of such Letter of Credit, and
upon the renewal of such Letter of Credit by Bank;
(c)Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable quarterly, in arrears, on a calendar year basis, in an
amount equal to such applicable percentage of the average quarterly unused
portion of the Revolving Line as set forth below based on Borrower’s
consolidated financial statements as of the most recent fiscal quarter end:




--------------------------------------------------------------------------------




Level
Borrowers’ Consolidated
Leverage Ratio
Unused Revolving Line
Facility Fee
I
Less than or equal to
1.0:1.0
.250% per annum
II
Greater than 1.0:1.0 but less
than or equal to 2.0:1.0
.300% per annum
III
Greater than 2.0:1.0 but less
than or equal to 2.75:1.0
.375% per annum
IV
Greater than 2.75:1.0 and/or
a negative number
.500% per annum

For purposes of calculating the Unused Revolving Line Facility Fee, the unused
portion of the Revolving Line shall equal the Revolving Line minus the Revolving
Line Utilization. Borrowers shall not be entitled to any credit, rebate or
repayment of any Unused Revolving Line Facility Fee previously earned by Bank
pursuant to this Section notwithstanding any termination of the Agreement or the
suspension or termination of Bank’s obligation to make loans and advances
hereunder; and
(d)Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement) incurred through
and after the Effective Date, when due.
2.5Payments; Application of Payments.
(a)All payments (including prepayments) to be made by Borrowers under any Loan
Document shall be made in immediately available funds in U.S. Dollars, without
setoff or counterclaim, before 12:00 p.m. Pacific time on the date when due.
Payments of principal and/or interest received after 12:00 p.m. Pacific time are
considered received at the opening of business on the next Business Day. When a
payment is due on a day that is not a Business Day, the payment shall be due the
next Business Day, and additional fees or interest, as applicable, shall
continue to accrue until paid.
(b)All principal and interest payments received by Bank, and all proceeds of
Collateral received by Bank, shall be applied (i) first to reduce the balance of
principal and interest of the Revolving Line outstanding, and (ii) in the case
of payments received from Singapore Borrower, first to reduce the balance of
principal and interest of the Singapore Obligations; provided that so long as no
Event of Default has occurred and is continuing, any Borrower may specify that
any payment made by such Borrower to Bank shall be for the payment of specific
Obligations then due and payable under any provision of this Agreement or any
other Loan Document. Notwithstanding the foregoing, in no event shall Bank apply
any payments received by Singapore Borrower to, nor shall any payment by
Singapore Borrower be construed to be for, any Obligation owing by any US
Borrower.
3.CONDITIONS OF LOANS
3.1Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:
(a)duly executed original signatures to the following Loan Documents:
(i)this Agreement;
(ii)the Perfection Certificates for each US Borrower; and
(iii)the Notice of Borrowing;
(b)each US Borrower’s Operating Documents and a good standing certificate of
each US Borrower certified by the Secretary of State of the State of Delaware as
of a date no earlier than thirty (30) days prior to the Effective Date;
(c)duly executed original signatures to the completed Borrowing Resolutions for
each US Borrower;
(d)duly executed original signatures to the Singapore Deed of Confirmation in
respect of the Singapore Debenture and all related documents, including without
limitation:




--------------------------------------------------------------------------------




(i)the Perfection Certificates for Singapore Borrower;
(ii)duly executed original signatures to the completed Borrowing Resolutions for
Singapore Borrower;
(iii)duly executed original signatures to the letter of authority; and
(iv)Singapore Borrower’s Operating Documents;
(e)certified copies, dated as of a recent date, of financing statement searches,
as Bank shall request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements constitute Permitted Liens;
(f)since June 28, 2013, there has not been a Material Adverse Change;
(g)evidence satisfactory to Bank that the insurance policies required by Section
6.5 hereof are in full force and effect, together with appropriate evidence
showing loss payable and/or additional insured clauses in favor of Bank; and
(h)payment of the fees and Bank Expenses then due as specified in Section 2.4
hereof.
3.2Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:
(a)for Advances, timely receipt of an executed Notice of Borrowing;
(b)the representations and warranties in this Agreement shall be true, accurate,
and complete in all material respects on the date of the Notice of Borrowing and
on the Funding Date of each Credit Extension; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further, that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from the Credit Extension. Each Credit
Extension is Borrowers’ representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further, that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and
(c)in Bank’s sole discretion, there has not been a Material Adverse Change.
3.3Post-Closing Conditions.
(a)The obligation of Bank to make Singapore Advances is subject to the condition
precedent that Singapore Borrower shall, within ten (10) days of the
satisfaction of each item described in Section 3.1(d):
(i)cause the particulars of the Singapore Deed of Confirmation to be registered
with the Accounting and Corporate Regulatory Authority of Singapore; and
(ii)cause the Singapore Deed of Confirmation to be stamped under the Singapore
Stamp Duties Act.
3.4Covenant to Deliver. Borrowers agree to deliver to Bank each item required to
be delivered to Bank under this Agreement as a condition precedent to any Credit
Extension. Borrowers expressly agree that a Credit Extension made prior to the
receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrowers’ obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.
3.5Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this Agreement,
each Advance shall be made upon the Administrative Borrower’s or the Singapore
Borrower’s irrevocable written notice delivered to Bank in the form of a Notice
of Borrowing, executed by a Responsible Officer of the Administrative Borrower
or the Singapore Borrower or his or her designee or without instructions if the
Advances are necessary to meet Obligations which have become due. Bank may rely
on any telephone notice given by a person whom Bank




--------------------------------------------------------------------------------




believes is a Responsible Officer or designee. Each Borrower will indemnify Bank
for any loss Bank suffers due to such reliance. Such Notice of Borrowing must be
received by Bank prior to 12:00 p.m. Pacific time, (a) at least three (3)
Business Days prior to the requested Funding Date, in the case of LIBOR
Advances, and (b) on the requested Funding Date, in the case of Prime Rate
Advances, specifying: (1) the amount of the Advance; (2) the requested Funding
Date; (3) whether the Advance is to be comprised of LIBOR Advances or Prime Rate
Advances; and (4) the duration of the Interest Period applicable to any such
LIBOR Advances included in such notice; provided that each borrowing made
hereunder, whether a LIBOR Advance or a Prime Rate Advance, shall be a minimum
of $1,000,000 and integral multiples of $1,000,000 thereof; provided, further,
that if the Notice of Borrowing shall fail to specify the duration of the
Interest Period for any Advance comprised of LIBOR Advances, such Interest
Period shall be one (1) month. The proceeds of all such Advances will then be
made available to Borrowers on the Funding Date by Bank by transfer to the
Designated Deposit Account and, subsequently, by wire transfer to such other
account as the Administrative Borrower or the Singapore Borrower may instruct in
the Notice of Borrowing.
3.6Conversion and Continuation Elections.
(a)So long as (x) no Event of Default exists; (y) Borrowers shall not have sent
any notice of termination of this Agreement; and (z) Borrowers shall have
complied with such customary procedures as Bank has established from time to
time for Borrowers’ requests for LIBOR Advances, Borrowers may, upon irrevocable
written notice to Bank:
(i)elect to convert on any Business Day, Prime Rate Advances into LIBOR
Advances;
(ii)elect to continue on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date; or
(iii)elect to convert on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date into Prime Rate Advances.
(b)Borrowers shall deliver a Notice of Conversion/Continuation in accordance
with Section 10 to be received by Bank prior to 12:00 p.m. Pacific time (x) at
least three (3) Business Days in advance of the Conversion Date or Continuation
Date, if any Advances are to be converted into or continued as LIBOR Advances;
and (y) on the Conversion Date, if any Advances are to be converted into Prime
Rate Advances, in each case specifying the:
(i)proposed Conversion Date or Continuation Date;
(ii)aggregate amount of the Advances to be converted or continued;
(iii)nature of the proposed conversion or continuation; and
(iv)duration of the requested Interest Period.
(c)If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrowers shall have failed to select a new Interest Period to be
applicable to such LIBOR Advances, Borrowers shall be deemed to have elected an
Interest Period of one (1) month.
(d)Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate Advances
in the event that (i) an Event of Default shall exist, or (ii) the aggregate
principal amount of the Prime Rate Advances which have been previously converted
to LIBOR Advances, or the aggregate principal amount of existing LIBOR Advances
continued, as the case may be, at the beginning of an Interest Period shall at
any time during such Interest Period exceed the Revolving Line. Borrowers agree
to pay Bank, upon demand by Bank (or Bank may, at its option, charge the
Designated Deposit Account or any other account Borrowers maintain with Bank)
any amounts required to compensate Bank for any loss (including loss of
anticipated profits), cost, or expense incurred by Bank, as a result of the
conversion of LIBOR Advances to Prime Rate Advances pursuant to this Section
3.6(d); provided that any payments made by Singapore Borrower pursuant to this
Section 3.6(d) shall only be for any loss, cost or expense incurred by Bank
related to the Singapore Utilization.
(e)Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase United States Dollar deposits in the London interbank
market or other applicable LIBOR market to fund any LIBOR Advances, but the
provisions hereof shall be deemed to apply as if Bank had purchased such
deposits to fund the LIBOR Advances.
3.7Special Provisions Governing LIBOR Advances. Notwithstanding any other
provision of this Agreement to the contrary, the following provisions shall
govern with respect to LIBOR Advances as to the matters covered:




--------------------------------------------------------------------------------




(a)Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrowers.
(b)Inability to Determine Applicable Interest Rate. In the event that Bank shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto), on any Interest Rate Determination Date with respect
to any LIBOR Advance, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Advance on the basis provided for in the
definition of LIBOR, Bank shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Borrowers of such determination, whereupon
(i) no Advances may be made as, or converted to, LIBOR Advances until such time
as Bank notifies Borrowers that the circumstances giving rise to such notice no
longer exist, and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrowers with respect to Advances in respect
of which such determination was made shall be deemed to be rescinded by
Borrowers.
(c)Compensation for Breakage or Non-Commencement of Interest Periods. Borrowers
shall compensate Bank, upon written request by Bank (which request shall set
forth the manner and method of computing such compensation), for all losses,
expenses, unrealized gains and liabilities (including any interest paid by Bank
to lenders of funds borrowed by it to make or carry its LIBOR Advances, any
loss, expense or liability incurred by Bank in connection with the liquidation
or re-employment of such funds, and, in the case of complete or partial
principal payments or conversions of LIBOR Advances prior to the last day of the
applicable Interest Period, any amount by which (i) the additional interest
which would have been payable on the amount so prepaid or converted had it not
been paid or converted until the last day of the applicable Interest Period
exceeds (ii) the interest which would have been recoverable by Bank by placing
the amount so received on deposit in the certificate of deposit markets, the
offshore currency markets, or United States Treasury investment products, as the
case may be, for a period starting on the date on which it was so paid or
converted and ending on the last day of such Interest Period at the interest
rate determined by Bank in its reasonable discretion), if any, that Bank may
incur: (A) if for any reason (other than a default by Bank or due to any failure
of Bank to fund LIBOR Advances due to impracticability or illegality under
Sections 3.8(c) and 3.8(d)) a borrowing or a conversion to or continuation of
any LIBOR Advance does not occur on a date specified in a Notice of Borrowing or
a Notice of Conversion/Continuation, as the case may be, or (B) if for any
reason (including voluntary or mandatory prepayment or acceleration) any
complete or partial principal payment or any conversion of any of Borrowers’
LIBOR Advances occurs on a date prior to the last day of an Interest Period
applicable to that Advance; provided that any payments made by Singapore
Borrower pursuant to this Section 3.7(c) shall only be for any loss, cost or
expense incurred by Bank related to the Singapore Utilization. Bank’s
determination as to such amount shall be conclusive absent manifest error.
Borrowers shall immediately notify Borrowers’ account officer at Bank if any of
the situations described in (B) above occur.
(d)Assumptions Concerning Funding of LIBOR Advances. Calculation of all amounts
payable to Bank under this Section 3.7 and under Section 3.8 shall be made as
though Bank had actually funded each of its relevant LIBOR Advances through the
purchase of a Eurodollar deposit bearing interest at the rate obtained pursuant
to the definition of LIBOR Rate in an amount equal to the amount of such LIBOR
Advance and having a maturity comparable to the relevant Interest Period;
provided, however, that Bank may fund each of its LIBOR Advances in any manner
it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.7 and under Section
3.8.
(e)LIBOR Advances After Default. After the occurrence and during the continuance
of an Event of Default, (i) Borrowers may not elect to have an Advance be made
or continued as, or converted to, a LIBOR Advance after the expiration of any
Interest Period then in effect for such Advance and (ii) subject to the
provisions of Section 3.7(c), any Notice of Conversion/Continuation given by
Borrowers with respect to a requested conversion/continuation that has not yet
occurred shall, at Bank’s option, be deemed to be rescinded by Borrowers and be
deemed a request to convert or continue Advances referred to therein as Prime
Rate Advances.
3.8Additional Requirements/Provisions Regarding LIBOR Advances.
(a)Borrowers shall pay Bank, upon demand by Bank, from time to time such amounts
as Bank may determine to be necessary to compensate it for any costs incurred by
Bank that Bank determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any LIBOR Advances relating
thereto (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), in each case resulting from any Regulatory
Change which:
(i)changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any LIBOR Advances (other than changes which affect
Excluded Taxes);




--------------------------------------------------------------------------------




(ii)imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any LIBOR Advances or any deposits
referred to in the definition of LIBOR); or
(iii)imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities);
provided that any payments made by Singapore Borrower pursuant to this Section
3.8(a) shall only be for any Additional Cost incurred by Bank related to the
Singapore Utilization.
Bank will notify Borrowers of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.8(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrowers with a statement setting forth the
basis and amount of each request by Bank for compensation under this Section
3.8(a). Determinations and allocations by Bank for purposes of this Section
3.8(a) of the effect of any Regulatory Change on its costs of maintaining its
obligations to make LIBOR Advances, of making or maintaining LIBOR Advances, or
on amounts receivable by it in respect of LIBOR Advances, and of the additional
amounts required to compensate Bank in respect of any Additional Costs, shall be
conclusive absent manifest error.
(b)If Bank shall determine that the adoption or implementation of any applicable
law, rule, regulation, or treaty regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Bank
Parent”) as a consequence of its obligations hereunder to a level below that
which Bank (or its Bank Parent) could have achieved but for such adoption,
change, or compliance (taking into consideration policies with respect to
capital adequacy) by an amount deemed by Bank to be material, then from time to
time, within five (5) days after demand by Bank, Borrowers shall pay to Bank
such additional amount or amounts as will compensate Bank for such reduction;
provided that any payments made by Singapore Borrower pursuant to this Section
3.8(b) shall only be for any amount demanded by Bank related to the Singapore
Utilization. A statement of Bank claiming compensation under this Section 3.8(b)
and setting forth the additional amount or amounts to be paid to it hereunder
shall be conclusive absent manifest error.
(c)If, at any time, Bank, in its sole and absolute discretion, determines that
(i) the amount of LIBOR Advances for periods equal to the corresponding Interest
Periods are not available to Bank in the offshore currency interbank markets, or
(ii) LIBOR does not accurately reflect the cost to Bank of lending the LIBOR
Advances, then Bank shall promptly give notice thereof to Borrowers. Upon the
giving of such notice, Bank’s obligation to make the LIBOR Advances shall
terminate; provided, however, that (x) LIBOR Advances shall not terminate if
Bank and Borrowers agree in writing to a different interest rate applicable to
LIBOR Advances; and (y) existing LIBOR Advances shall continue in full force and
effect.
(d)If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Bank,
Borrowers shall prepay the LIBOR Advances in full with accrued interest thereon
and all other amounts payable by Borrowers hereunder (including, without
limitation, any amount payable in connection with such prepayment pursuant to
Section 3.7(c)(ii)); provided that any payments made by Singapore Borrower
pursuant to this Section 3.8(d) shall only be for any demand by Bank related to
the Singapore Utilization. Notwithstanding the foregoing, to the extent a
determination by Bank as described above relates to a LIBOR Advance then being
requested by Borrowers pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrowers shall have the option, subject to the
provisions of Section 3.7(c)(ii), to (i) rescind such Notice of Borrowing or
Notice of Conversion/Continuation by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such rescission on the date on which Bank gives
notice of its determination as described above, or (ii) modify such Notice of
Borrowing or Notice of Conversion/Continuation to obtain a Prime Rate Advance or
to have outstanding Advances converted into or continued as Prime Rate Advances
by giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such modification on the date on which Bank gives notice of its determination as
described above.
4.CREATION OF SECURITY INTEREST.
4.1Grant of Security Interest.
(a)US Borrowers. Each US Borrower hereby grants Bank, to secure the prompt
payment and performance in full of all of the Obligations of Borrowers, a
continuing security interest in, and pledges to Bank, the US Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. Notwithstanding the foregoing,




--------------------------------------------------------------------------------




at all times, the Collateral shall include all proceeds of all Intellectual
Property of each US Borrower (whether acquired upon the sale, lease, license,
exchange or other disposition of such Intellectual Property) and all other
rights arising out of such Intellectual Property.
(b)Singapore Borrower. Singapore Borrower hereby grants Bank, to secure the
prompt payment and performance in full of all of the Singapore Obligations, a
continuing security interest in, and pledges to Bank, the Singapore Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. Notwithstanding the foregoing, at all times the
Singapore Collateral shall include all proceeds of all Intellectual Property of
Singapore Borrower (whether acquired upon the sale, lease, license, exchange or
other disposition of such Intellectual Property) and all other rights arising
out of such Intellectual Property.
(c)    Bank Services Agreements. Each Borrower acknowledges that it previously
has entered, and/or may in the future enter, into Bank Services Agreements with
Bank. Regardless of the terms of any Bank Services Agreement, each Borrower
agrees that any amounts Borrowers owe Bank thereunder shall be deemed to be
Obligations hereunder and that it is the intent of each Borrower and Bank to
have (i) all such Obligations secured by the first priority perfected security
interest in the US Collateral and (ii) all such Singapore Obligations also
secured by the Singapore Collateral granted herein (in each case, subject only
to Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement). If this Agreement is terminated, Bank’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
satisfied in full, and at such time, Bank shall, at Borrowers’ sole cost and
expense, terminate its security interest in the Collateral and all rights
therein shall revert to Borrowers; provided that upon payment in full in cash of
the Singapore Obligations and at such time as Bank’s obligation to make Credit
Extensions to Singapore Borrower has terminated, Bank shall, at Borrowers’ sole
cost and expense, release its Liens in the Singapore Collateral and all rights
therein shall revert to Singapore Borrower. In the event (x) all Obligations
(other than inchoate indemnity obligations), except for Bank Services, are
satisfied in full, and (y) this Agreement is terminated, Bank shall terminate
the security interest granted herein upon Borrowers providing cash collateral
acceptable to Bank in its good faith business judgment for Bank Services, if
any.
(d)    Each Loan Party ratifies and reaffirms its obligations under the Loan
Documents executed and delivered in connection with the Original Agreement, and
agrees that none of the amendments or modifications to the Original Agreement as
set forth in this Agreement impair such Loan Party’s obligations or Bank’s
rights any of the Loan Documents to which it is a party.
4.2Priority of Security Interest. Each Borrower represents, warrants, and
covenants that, except for (x) Permitted Liens that may have superior priority
to Bank’s Lien under this Agreement, and (y) deposit accounts not requiring a
Control Agreement pursuant to Section 6.6, the security interest granted herein
is and shall at all times continue to be a first priority perfected security
interest in the Collateral subject to completion of the following at Bank’s sole
discretion: (a) in the case of all Collateral in which a security interest may
be perfected by filing a financing statement under the Code, upon completion of
such filings, (b) with respect to any Collateral Account, Bank having control
(as defined in the Code) of such Collateral Account, (c) in the case of
Collateral covered by a certificate of title, the security interest of Bank is
indicated on such certificate of title if required by applicable law, (d) in the
case of the Singapore Collateral, the security interest of Bank is perfected
pursuant to applicable law, and (e) in the case of all other Collateral, as
required by the Code or applicable law. If any Borrower shall acquire a
commercial tort claim, such Borrower shall promptly notify Bank in a writing
signed by such Borrower of the general details thereof and, if requested by
Bank, grant to Bank a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.
4.3Authorization to File Financing Statements. Each Borrower hereby authorizes
Bank to file financing statements and register the particulars of the security
interest created in respect of the Singapore Collateral with any regulatory
authority, without notice to any Borrower, with all appropriate jurisdictions to
perfect or protect Bank’s interest or rights hereunder, including a notice that
any disposition of the Collateral not otherwise permitted under Section 7.1, by
any Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code. Such financing statements may indicate the Collateral as “all
assets of the Debtor” or words of similar effect, or as being of an equal or
lesser scope, or with greater detail, all in Bank’s discretion.
5.REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants as follows:
5.1Due Organization, Authorization; Power and Authority. Each Borrower is duly
existing and in good standing in its jurisdiction of formation and is qualified
and licensed to do business and is in good standing in any jurisdiction in which
the conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably




--------------------------------------------------------------------------------




be expected to cause a Material Adverse Change in such Borrower’s business. In
connection with this Agreement, Borrowers have delivered to Bank completed
certificates signed by each Borrower entitled “Perfection Certificate.” Each
Borrower represents and warrants to Bank that (a) such Borrower’s exact legal
name is that indicated on the Perfection Certificate and on the signature page
hereof; (b) such Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth such Borrower’s organizational identification
number or accurately states that such Borrower has none; (d) the Perfection
Certificate accurately sets forth such Borrower’s place of business, or, if more
than one, its chief executive office as well as such Borrower’s mailing address
(if different than its chief executive office); (e) such Borrower (and each of
its predecessors) has not, in the past five (5) years, changed its jurisdiction
of formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to such Borrower and each of its Subsidiaries
is accurate and complete (it being understood and agreed that such Borrower may
from time to time update certain information in the Perfection Certificate after
the Effective Date to the extent permitted by one or more specific provisions in
this Agreement). If any Borrower is not now a Registered Organization but later
becomes one, such Borrower shall promptly notify Bank of such occurrence and
provide Bank with such Borrower’s organizational identification number.
The execution, delivery and performance by each Borrower of the Loan Documents
to which it is a party have been duly authorized, and do not, in any material
respect, (i) conflict with any of such Borrower’s organizational documents,
(ii) contravene, conflict with, constitute a default under or violate any
material Requirement of Law, (iii) contravene, conflict or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which such Borrower or any of its Subsidiaries or
any of their property or assets may be bound or affected, (iv) require any
action by, filing, registration, or qualification with, or Governmental Approval
from, any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect or are being obtained
pursuant to Section 3.3) or (v) constitute an event of default under any
material agreement by which such Borrower is bound. Each Borrower is not in
default under any agreement to which it is a party or by which it is bound in
which the default could reasonably be expected to cause a Material Adverse
Change in such Borrower’s business.
5.2Collateral. Each Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Each
Borrower has no deposit accounts other than the deposit accounts with Bank, the
deposit accounts, if any, described in the Perfection Certificate delivered to
Bank in connection herewith, or, subject to Section 6.6, of which such Borrower
has given Bank notice and taken such actions as are necessary to give Bank a
perfected security interest therein. The Accounts are bona fide, existing
obligations of the Account Debtors.
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificates.
Except for obsolete goods or excess material related to Inventory that will not
be marketed for sale, all Inventory is in all material respects of good and
marketable quality, free from material defects.
Each Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to such Borrower. Each Patent which it owns or purports to own and
which is material to such Borrower’s business is valid and enforceable, and no
part of the Intellectual Property which such Borrower owns or purports to own
and which is material to such Borrower’s business has been judged invalid or
unenforceable, in whole or in part. To the best of each Borrower’s knowledge, no
claim has been made that any part of the Intellectual Property violates the
rights of any third party except to the extent such claim would not reasonably
be expected to cause a Material Adverse Change in any Borrower’s business.
5.3Accounts Receivable; Inventory. For any Account, all statements made and all
unpaid balances appearing in all invoices, instruments and other documents
evidencing such Accounts are and shall be true and correct and all such
invoices, instruments and other documents, and all of Borrowers’ Books are
genuine and in all respects what they purport to be. Upon the occurrence and
during the continuance of an Event of Default, Bank may notify any Account
Debtor owing any Borrower money of Bank’s security interest in such funds and
verify the amount of such Account. All sales and other transactions underlying
or giving rise to each Account shall comply in all material respects with all
applicable laws and governmental rules and regulations. No Borrower has
knowledge of any actual or imminent Insolvency Proceeding of any Account Debtor
representing five percent (5%) or more of the aggregate amount of all of
Borrowers’ Accounts other than such Account Debtors which Borrowers have given
Bank notice of such actual or imminent Insolvency Proceeding. To the best of
each Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Accounts are genuine, and all such
documents, instruments and agreements are legally enforceable in accordance with
their terms.




--------------------------------------------------------------------------------




For any item of Inventory, such Inventory is maintained in the manner as
described by each Borrower in the Perfection Certificates (or at any location
permitted under Section 7.2).
5.4Litigation. Other than as set forth in the Perfection Certificates, there are
no actions or proceedings pending or, to the knowledge of the Responsible
Officers, threatened in writing by or against any Borrower or any of its
Subsidiaries, that, if determined adversely, could reasonably be expected to
cause a Material Adverse Change.
5.5Financial Statements; Financial Condition. All consolidated financial
statements for Borrowers and any of their Subsidiaries delivered to Bank fairly
present in all material respects Borrowers’ consolidated financial condition and
Borrowers’ consolidated results of operations. Since June 28, 2013, no event,
circumstance, or change has occurred that has or could reasonably be expected to
result in a Material Adverse Change with respect to any Borrower and its
Subsidiaries.
5.6Solvency. After giving effect to the transactions in this Agreement, (a) the
amount of the “fair value” of the assets of each Borrower will exceed the amount
of all “liabilities of each Borrower, contingent or otherwise”, as such quoted
terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors; (b) each Borrower is not
left with unreasonably small capital with which to conduct its business; and (c)
each Borrower is able to pay its debts (including trade debts) as they mature.
5.7Regulatory Compliance. No Borrower is an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. No Borrower is engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Each Borrower has complied in all material respects
with the Federal Fair Labor Standards Act. No Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005. No Borrower has violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to cause a Material Adverse Change in its business. None of any Borrower’s or
any of its Subsidiaries’ properties or assets has been used by such Borrower or
any Subsidiary or, to the best of such Borrower’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than legally which could reasonably be expected to
cause a Material Adverse Change in such Borrower’s or Subsidiary’s business.
Each Borrower and each of its Subsidiaries have obtained all consents, approvals
and authorizations of, made all declarations or filings with, and given all
notices to, all Government Authorities that are necessary to continue their
respective businesses as currently conducted except to the extent that failure
to do so could not, in the aggregate, reasonably be expected to cause a Material
Adverse Change. No Borrower is declared by the Minister for Finance in Singapore
to be a company to which Part IX of the Singapore Companies Act applies. No US
Borrower is a foreign company registered under Division 2 of Part XI of the
Singapore Companies Act.
5.8Subsidiaries; Investments. No Borrower owns any stock, partnership interest
or other equity securities except for Permitted Investments.
5.9Tax Returns and Payments; Pension Contributions. Each Borrower has timely
filed all income tax and other material tax returns and reports that are
required to be filed, and each Borrower has timely paid all income tax and other
material foreign, federal, state and local taxes, assessments, deposits and
contributions owed by such Borrower. Each Borrower may defer payment of any
contested income taxes and other material taxes, provided that such Borrower (a)
in good faith contests its obligation to pay the taxes by appropriate
proceedings promptly and diligently instituted and conducted, (b) notifies Bank
in writing of the commencement of, and any material development in, the
proceedings, (c) posts bonds or takes any other steps required to prevent the
governmental authority levying such contested taxes from obtaining a Lien upon
any of the Collateral that is other than a “Permitted Lien”. Except as disclosed
in the Perfection Certificates, each Borrower is unaware of any claims or
adjustments proposed for any of such Borrower’s prior tax years which could
result in material additional taxes becoming due and payable by such Borrower.
Each Borrower has paid all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms, and each
Borrower has not withdrawn from participation in, and has not permitted partial
or complete termination of, or permitted the occurrence of any other event with
respect to, any such plan which could reasonably be expected to result in any
liability of any Borrower, including any liability to the PBGC or its successors
or any other governmental agency.
5.10Use of Proceeds. Each Borrower shall use the proceeds of the Credit
Extensions solely as working capital, to pay off certain existing Indebtedness,
and to fund its general business requirements and not for personal, family,
household or agricultural purposes.
5.11Patriot Act. To the extent applicable, each Borrower is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department




--------------------------------------------------------------------------------




(31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation
or executive order relating thereto, and (b) Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “Patriot Act”). No part of the proceeds of the loans
made hereunder will be used by any Loan Party or any of their Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
5.12Full Disclosure. No written representation, warranty or other statement of
Borrowers in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading in any material respect (it being recognized by Bank that the
projections and forecasts provided by Borrowers in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results). There is no fact known to any Borrower
that could reasonably be expected to cause a Material Adverse Change that has
not been expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to Bank for use in connection
with the transactions contemplated hereby and by the other Loan Documents.
5.13Definition of “Knowledge.” For purposes of the Loan Documents, whenever a
representation or warranty is made to any Borrower’s knowledge or awareness, to
the “best of” any Borrower’s knowledge, or with a similar qualification,
knowledge or awareness means the actual knowledge, after reasonable
investigation, of the Responsible Officers.
5.14Labor Matters. (a) There are no collective bargaining agreements covering
the employees of any Borrower or any of their domestic Subsidiaries, and (b)
there is not pending, nor (to the knowledge of any Borrower) is there
threatened, any strike, walkout, slowdown or work stoppage, or any unfair labor
practice complaint or grievance or arbitration proceeding arising out of or
under any collective bargaining agreement covering the employees of any Borrower
or any of their Subsidiaries that, individually or in the aggregate, could
reasonable be expected to result in a Material Adverse Change. The hours worked
and payments made to employees of Borrowers and their domestic Subsidiaries have
not been in violation in any material respect of the Fair Labor Standards Act or
any other applicable law dealing with such matters.
6.AFFIRMATIVE COVENANTS
Each Borrower shall, and each Borrower shall cause its Subsidiaries to, do all
of the following:
6.1Government Compliance.
(a)    Maintain its and all its Subsidiaries’ legal existence and good standing
in their respective jurisdictions of formation and maintain qualification in
each jurisdiction in which the failure to so qualify would reasonably be
expected to cause a Material Adverse Change in such Borrower’s business or
operations. Each Borrower shall comply, and have each Subsidiary comply, with
all laws, ordinances and regulations to which it is subject, noncompliance with
which could to cause a Material Adverse Change in such Borrower’s business.
(b)    Obtain all of the Governmental Approvals necessary for the performance by
each Borrower of its obligations under the Loan Documents to which it is a party
and the grant of a security interest to Bank in all of its property, except to
the extent that failure to obtain such Governmental Approvals could not, in the
aggregate, reasonably be expected to cause a Material Adverse Change. Upon
request by Bank, each Borrower shall promptly provide copies of any such
obtained Governmental Approvals to Bank.
6.2Financial Statements, Reports, Certificates. Deliver to Bank:
(a)Interim Financial Statements. As soon as available, and within five (5) days
of filing with the SEC, but no later than forty-five (45) days after the last
day of each of the first three quarters of Parent’s fiscal year, company
prepared consolidated financial statements for such quarter prepared under GAAP
(or IFRS, if applicable), consistently applied, certified by a Responsible
Officer and in a form acceptable to Bank. Borrower shall, deliver to Bank,
within thirty (30) days of the last day of each month upon the occurrence of the
Borrowing Threshold, company prepared consolidated financial statements for such
month prepared under GAAP (or IFRS, if applicable), consistently applied,
certified by a Responsible Officer and in a form acceptable to Bank;




--------------------------------------------------------------------------------




(b)Annual Audited Financial Statements. As soon as available, but no later than
ninety (90) days after the last day of Parent’s fiscal year, audited
consolidated financial statements prepared under GAAP (or IFRS, if applicable),
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm acceptable to
Bank in its reasonable discretion;
(c)Compliance Certificates. Concurrently with the delivery of any financial
statements pursuant to clauses (a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such period, each Borrower was in full compliance with all of the terms and
conditions of this Agreement, and setting forth calculations showing compliance
with the financial covenants set forth in this Agreement and such other
information as Bank shall reasonably request;
(d)Other Statements. Within five (5) days of delivery, copies of all statements,
reports and notices made available to each Borrower’s security holders or to any
holders of Subordinated Debt;
(e)SEC Filings. Within five (5) days of filing, copies of all periodic and other
reports, proxy statements and other materials filed by any Borrower with the
SEC, any Governmental Authority succeeding to any or all of the functions of the
SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be. Documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrowers’ website on the
Internet at Borrowers’ website address;
As to any information contained in the materials furnished pursuant to this
clause (e), each Borrower shall not be required separately to furnish such
information under clauses (a), (b) and (d), but the foregoing shall not be in
derogation of the obligation of such Borrower to furnish the information and
materials described in such clauses (a), (b) and (d) at the times specified
therein; provided, that such Borrower shall provide paper copies to Bank of the
Compliance Certificates required by Section 6.2(c);
(f)Annual Financial Projections. Within 45 days after the end of each fiscal
year, annual financial projections for the following fiscal year (on a quarterly
basis), together with any related business forecasts used in the preparation of
such annual financial projections;
(g)Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against any Borrower or any of its Subsidiaries that could
result in damages or costs to such Borrower or any of its Subsidiaries of,
individually or in the aggregate, One Million Dollars ($1,000,000) or more;
(h)Other Financial Information. Budgets, sales projections, operating plans and
other financial information reasonably requested by Bank;
(i)    Borrowing Base Reports. Within forty-five (45) days after the last day of
each fiscal quarter (except within thirty (30) days of the last day of each
month upon the occurrence of the Borrowing Threshold), (i) aged listings of
accounts receivable and accounts payable (by invoice date) and (ii) deferred
revenue reports (the “Borrowing Base Reports”);
(j)    Borrowing Base Certificate. Within forty-five (45) days after the last
day of each fiscal quarter (except within thirty (30) days of the last day of
each month upon the occurrence of the Borrowing Threshold), and together with
the Borrowing Base Reports, a duly completed Borrowing Base Certificate signed
by a Responsible Officer; and
(k)    Cash Holdings Report. Within thirty (30) days after the last day of each
month, a cash holdings report.
6.3Inventory; Returns. Except for obsolete goods or excess material related to
Inventory that will not be marketed for sale, keep all Inventory in all material
respects in good and marketable condition and free from material defects.
Returns and allowances between any Borrower and its Account Debtors shall follow
such Borrower’s customary practices as they exist at the Effective Date. Each
Borrower must promptly notify Bank of all returns, recoveries, disputes and
claims that involve more than Five Million Dollars ($5,000,000). Each Borrower
and its Subsidiaries shall maintain all Inventory in a manner consistent with
the locations and processes described in the Perfection Certificates.
6.4Taxes; Pensions; Withholding. Timely file, and require each of its
Subsidiaries to timely file, all material tax returns and reports that are
required to be filed and timely pay, and require each of its Subsidiaries to
timely pay, all material foreign, federal, state and local taxes, assessments,
deposits and contributions owed by Borrowers and each of their Subsidiaries,
except for deferred payment of any taxes contested pursuant to the terms of
Section 5.9 hereof, and shall deliver to Bank, on




--------------------------------------------------------------------------------




demand, evidence of such payments, and pay all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms.
In the event any payments are received by Bank from Singapore Borrower pursuant
to this Agreement, such payments will be made subject to applicable withholding
for any taxes, levies, fees, deductions, withholding, restrictions or conditions
of any nature whatsoever. Notwithstanding the foregoing, if at any time any
Governmental Authority, applicable law, regulation or international agreement
requires Singapore Borrower to make any such deduction or withholding from any
such payment or other sum payable hereunder to Bank, the amount due from
Singapore Borrower with respect to such payment or other sum payable hereunder
will be increased to the extent necessary to ensure that, after the making of
such required deduction or withholding, Bank receives a net sum equal to the sum
which it would have received had no deductions or withholding been required, and
Singapore Borrower shall pay the full amount deducted or withheld to the
relevant Governmental Authority; provided, however, that Singapore Borrower
shall not be required to pay any such additional amounts to Bank pursuant to
this Section 6.4 if the deduction or withholding is on account of Excluded
Taxes. Singapore Borrower shall promptly furnish Bank with proof satisfactory to
Bank indicating that Singapore Borrower has made such withholding payment;
provided, however, that Singapore Borrower need not make any withholding payment
if the amount or validity of such withholding payment is contested in good faith
by appropriate proceedings and as to which payment in full is bonded or reserved
against by Singapore Borrower. The agreements and obligations of Singapore
Borrower contained in this provision shall survive the termination of this
Agreement.
6.5Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrowers’ industry and location and as Bank
may reasonably request. Insurance policies shall be in a form, with companies,
and in amounts that are satisfactory to Bank. All property policies shall have a
loss payable endorsement showing Bank as a loss payee and waive subrogation
against Bank. All liability policies shall show, or have endorsements showing,
Bank as an additional insured. All policies (or the loss payable and additional
insured endorsements) shall provide that the insurer shall give Bank at least
twenty (20) days notice before canceling, amending, or declining to renew its
policy. At Bank’s request, Borrowers shall deliver certified copies of policies
and evidence of all premium payments. Proceeds payable under any policy shall be
payable to Bank and applied as set forth in Section 2.5(b). If Borrowers fail to
obtain insurance as required under this Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons and Bank, Bank may make
all or part of such payment or obtain such insurance policies required in this
Section 6.5, and take any action under the policies Bank deems prudent. Anything
hereinabove to the contrary notwithstanding, and so long as (x) no Event of
Default has occurred and is continuing and (y) Borrowers use such insurance
proceeds to repair, replace or restore the insured property which was the
subject of the insurable loss and for no other purpose, Bank shall permit
Borrowers to receive insurance proceeds during any calendar year under insurance
policies procured and maintained by Borrowers which insure Borrowers’ insurable
properties to the extent such insurance proceeds do not exceed One Million
Dollars ($1,000,000) in the aggregate during such calendar year or Five Hundred
Thousand Dollars ($500,000) per occurrence.
6.6Operating Accounts.
(a)Maintain all of its primary and its Subsidiaries’ primary domestic operating
and other deposit accounts with Bank; provided that Borrowers shall not be
required to maintain with Bank (x) any deposit account related to accounts
payable services which are maintained with Bank of America, N.A. as of the
Effective Date and (y) such other accounts as agreed between Bank and Borrowers,
so long as the aggregate amount of cash maintained in all such accounts under
these clauses (x) and (y) does not exceed $5,000,000.
(b)Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any domestic bank or financial institution other
than Bank or Bank’s Affiliates. For each domestic Collateral Account that
Borrowers at any time maintain, Borrowers shall cause the applicable bank or
financial institution (other than Bank) at or with which any domestic Collateral
Account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such domestic Collateral Account to
perfect Bank’s Lien in such domestic Collateral Account in accordance with the
terms hereunder which Control Agreement may not be terminated without the prior
written consent of Bank; provided that Borrowers shall not be required to
deliver a Control Agreement for any Collateral Account which is (x) any deposit
account related to accounts payable services which are maintained with Bank of
America, N.A. as of the Effective Date and (y) such other accounts as agreed
between Bank and Borrowers, so long as the aggregate amount of cash maintained
in all such accounts under these clauses (x) and (y) does not exceed $5,000,000.
The provisions of the previous sentence shall not apply to deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrowers’ employees and identified to Bank by
Borrowers as such.
6.7Financial Covenants. Maintain as of the last day of each fiscal quarter,
unless otherwise noted, on a consolidated basis with respect to Parent and its
Subsidiaries:




--------------------------------------------------------------------------------




(a)Liquidity Coverage. A ratio of (A)(i) unrestricted cash and Cash Equivalents
of the Borrowers plus (ii) Accounts of Borrowers, to (B) (i) current liabilities
of Borrowers calculated in accordance with GAAP, less deferred revenue plus (ii)
the aggregate amount of Liquidity Obligations outstanding, of not less than
1.15:1.00.
(b)EBITDA. EBITDA of at least the following for each period specified:
Period
Minimum EBITDA
Fiscal quarter ending September 27, 2013
$(3,500,000)
Fiscal quarter ending December 27, 2013
$1,000,000
Fiscal quarter ending March 28, 2014
$3,000,000
Fiscal quarter ending June 27, 2014
$4,000,000
For the fiscal quarter ending September 26, 2014 and each fiscal quarter
thereafter*
$11,000,000
*measured on a trailing two fiscal quarter basis
 

6.8Notices. Promptly give notice to Bank of:
(a)the occurrence of any Default or Event of Default;
(b)any default or event of default under any Material Contract;
(c)any litigation or proceeding affecting any Borrower (i) in which the amount
involved is One Million Dollars ($1,000,000) or more and not covered by
insurance, (ii) in which injunctive or similar relief is sought or (iii) which
relates to any Loan Document;
(d)the following events, as soon as possible and in any event within 30 days
after any Borrower knows or has reason to know thereof, if such events have had
or could reasonably be expected to cause a Material Adverse Change: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination (but not partial
termination), Reorganization or Insolvency of, any Multiemployer Plan or (ii)
the institution of proceedings or the taking of any other action by the PBGC or
any Borrower or any domestic Subsidiary of a Borrower or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan; and
(e)any development or event that has had or could reasonably be expected to
cause a Material Adverse Change.
Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Borrower proposes to take with
respect thereto.
6.9Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
each Borrower and its officers, employees and agents and Borrowers’ Books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrowers.
6.10Maintenance of Properties. Maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, and casualty excepted and any disposition
permitted hereunder excepted, and comply with the material provisions of all
material leases to which it is a party as lessee, so as to prevent the loss or
forfeiture thereof.
6.11Additional Guarantors. Promptly notify Bank at the time that any Person
becomes a Material Subsidiary, and promptly thereafter (and in any event within
30 days), cause such Person to (a) become a Guarantor by executing and
delivering to Bank an executed Guaranty or such other document as Bank shall
deem appropriate for such purpose, and (b) deliver to Bank documents of the
types referred to in Sections 3.1(b), (c) and (g) and such other documents as
Bank shall deem appropriate, all in form, content and scope reasonably
satisfactory to Bank.




--------------------------------------------------------------------------------




6.12Access to Collateral; Books and Records. Allow Bank, or its agents, at
reasonable times, on one (1) Business Day’s notice (provided no notice is
required if an Event of Default has occurred and is continuing), to inspect the
Collateral and audit and copy Borrowers’ Books. Such inspections or audits shall
be conducted no more often than once every twelve (12) months unless an Event of
Default has occurred and is continuing. The foregoing inspections and audits
shall be at Borrowers’ expense, and the charge therefor shall be $850 per person
per day (or such higher amount as shall represent Bank’s then-current standard
charge for the same), plus reasonable out-of-pocket expenses.
6.13Formation or Acquisition of Subsidiaries. At the time that any Borrower or
any Guarantor forms any direct or indirect Material Subsidiary or acquires any
direct or indirect Material Subsidiary after the Effective Date, Borrower and
such Guarantor shall (a) cause such new Material Subsidiary to provide to Bank a
joinder to the Loan Agreement to cause such Material Subsidiary to become a
co-borrower hereunder (or Guaranty, as applicable), together with such
appropriate financing statements and/or Control Agreements, all in form and
substance satisfactory to Bank (including being sufficient to grant Bank a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary), (b) provide to Bank appropriate certificates and
powers and financing statements, pledging all of the direct or beneficial
ownership interest in such new Material Subsidiary, in form and substance
satisfactory to Bank, and (c) provide to Bank all other documentation in form
and substance satisfactory to Bank, including one or more opinions of counsel
satisfactory to Bank, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above. Any
document, agreement, or instrument executed or issued pursuant to this Section
6.13 shall be a Loan Document.
6.14Further Assurances. Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this Agreement. Deliver to Bank, within five (5)
days after the same are sent or received, copies of all correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law that could
reasonably be expected to have a material adverse effect on any of the
Governmental Approvals or otherwise on the operations of each Borrower or any of
its Subsidiaries. Promptly deliver to Bank, any revised Aviat Investment Policy.
7.NEGATIVE COVENANTS
No Borrower shall, nor shall any Borrower permit any of its Subsidiaries to, do
any of the following without Bank’s prior written consent:
7.1Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for:
(a)Transfers in the ordinary course of business for reasonably equivalent
consideration;
(b)Transfers to any Borrower or any of its Subsidiaries from any other Borrower
or any of its Subsidiaries;
(c)Transfers of property to the extent such property is exchanged for credit
against, or proceeds are promptly applied to, the purchase price of other
property used or useful in the business of Borrowers or their Subsidiaries;
(d)Transfers constituting non-exclusive licenses and similar arrangements for
the use of the property of Borrowers or their Subsidiaries in the ordinary
course of business and other non-perpetual licenses that could not result in a
legal transfer of title of the licensed property but that may be exclusive in
respects other than territory and that may be exclusive as to territory only as
to discreet geographical areas outside of the United States;
(e)Transfers otherwise expressly permitted by the Loan Documents;
(f)sales or discounting of delinquent accounts in the ordinary course of
business;
(g)Transfers associated with the making or disposition of a Permitted
Investment;
(h)Transfers of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;
(i)Transfers consisting of discounting of customer letters of credit on a
non-recourse basis;
(j)Transfers in connection with an acquisition permitted hereunder of a portion
of a Person’s assets or rights acquired for reasonably equivalent consideration
that otherwise complies with Section 7.3;




--------------------------------------------------------------------------------




(k)Transfers of any non-core Intellectual Property for fair market value that
(i) is not material to the business of the Borrowers and their Subsidiaries as
currently operated and (ii) will not result in a material adverse effect;
provided that Borrower shall provide Bank at least thirty (30) days prior
written notice (or such other notice acceptable to Bank, in its sole discretion)
of any such transfer; and
(l)Transfers by any Borrower and its Subsidiaries not otherwise permitted under
this Section 7.1; provided that (i) at the time of such Transfer, no Event of
Default has occurred or is continuing or would result from such Transfer and
(ii) the aggregate book value of all property Transferred in reliance on this
clause (k) in any fiscal year shall not exceed Two Million Dollars ($2,000,000).
7.2Changes in Business; Change in Control; Jurisdiction of Formation. Engage in
any material line of business other than those lines of business conducted by
Borrowers and their Subsidiaries on the date hereof and any businesses
reasonably related, complementary or incidental thereto or reasonable extensions
thereof; or permit or suffer any Change in Control. Each Borrower will not,
without prior written notice to Bank: (a) change its jurisdiction of
organization, (b) change its organizational structure or type, (c) change its
legal name, (d) change any organizational number (if any) assigned by its
jurisdiction of organization, or (e) add any new offices or business locations
where Borrowers maintain assets in excess of Five Hundred Thousand Dollars
($500,000).
7.3Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any Person, or acquire, or permit any
of its Subsidiaries to acquire, all or substantially all of the capital stock or
property of a Person, except where no Event of Default has occurred and is
continuing or would result from such action during the term of this Agreement:
(a)any Subsidiary may merge or consolidate with (i) any Borrower; provided that
such Borrower is the surviving entity, and (ii) one or more other Subsidiaries;
(b)any Borrower or any Subsidiary may acquire, all or substantially all of the
capital stock or property of another Subsidiary;
(c)Permitted Acquisitions; or
(d)such merger, consolidation or acquisition is a Transfer otherwise permitted
pursuant to Section 7.1.
7.4Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5Encumbrance. Create, incur, allow, or suffer any Lien on any of its property,
or assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein (subject to Liens that are permitted to have superior
priority to Bank’s Lien under this Agreement), or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Bank) with
any Person which directly or indirectly prohibits or has the effect of
prohibiting any Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of the Collateral or
any of such Borrower’s or any Subsidiary’s Intellectual Property, except as is
otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens” herein.
7.6Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.
7.7Distributions; Investments. Except as permitted under Section 7.3, (a) pay
any dividends or make any distribution or payment or redeem, retire or purchase
any capital stock other than Permitted Distributions; or (b) directly or
indirectly acquire or own any Person, or make any Investment in any Person,
other than Permitted Investments, or permit any of its Subsidiaries to do so.
7.8Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrowers, except for (a)
transactions that are in the ordinary course of Borrowers’ business, upon fair
and reasonable terms (when viewed in the context of any series of transactions
of which it may be a part, if applicable) that are no less favorable to
Borrowers than would be obtained in an arm’s length transaction with a
non-affiliated Person; or (b) transactions among any Borrower and its
Subsidiaries and among Borrowers’ Subsidiaries so long as no Event of Default
exists or could result therefrom.




--------------------------------------------------------------------------------




7.9Subordinated Debt. Make or permit any payment on or amendments of any
Subordinated Debt, except (a) payments pursuant to the terms of the Subordinated
Debt; (b) payments made with Borrowers’ capital stock or other Subordinated
Debt; or (c) amendments to Subordinated Debt so long as such Subordinated Debt
remains subordinated in right of payment to this Agreement and any Liens
securing such Subordinated Debt remain subordinate in priority to Bank’s Lien
hereunder to the same extent as originally contemplated by Bank.
7.10Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to cause a Material
Adverse Change in Borrowers’ business, or permit any of their Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of any
Borrower, including any liability to the PBGC or its successors or any other
governmental agency.
8.EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1Payment Default. Any Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date). During the cure period, the failure to
make or pay any payment specified under clause (a) or (b) hereunder is not an
Event of Default (but no Credit Extension will be made during the cure period);
8.2Covenant Default.
(a) Any Borrower fails or neglects to perform any obligation in Sections 6.2,
6.4, 6.5, 6.6, 6.7, 6.8, 6.12, 6.13 or violates any covenant in Section 7; or
(b) Any Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within thirty (30) days after
the occurrence thereof. The cure period provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;
8.3Material Adverse Change. A Material Adverse Change occurs;
8.4Attachment; Levy; Restraint on Business.
(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of any Borrower or of any entity under the control of any Borrower
(including a Subsidiary) on deposit or otherwise maintained with Bank or any
Bank Affiliate, or (ii) a notice of lien or levy is filed against any of
Borrowers’ material assets by any government agency, and the same under
subclauses (i) and (ii) hereof are not, within thirty (30) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, that no Credit Extensions shall be made during
any thirty (30) day cure period; or
(b) (i) any material portion of Borrowers’ assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any material part of
its business;
8.5Insolvency. (a) any Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) any Borrower
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against any Borrower and not dismissed or stayed within thirty (30) days (but no
Credit Extensions shall be made while of any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);
8.6Other Agreements. If (a) any Borrower fails to (i) make any payment that is
due and payable with respect to any Material Indebtedness and such failure
continues after the applicable grace or notice period, if any, specified in the
agreement




--------------------------------------------------------------------------------




or instrument relating thereto, or (ii) perform or observe any other condition
or covenant, or any other event shall occur or condition exist under any
agreement or instrument relating to any Material Indebtedness, and such failure
continues after the applicable grace or notice period, if any, specified in the
agreement or instrument relating thereto and the effect of such failure, event
or condition is to cause, or to permit (whether or not exercised), the holder or
holders of such Material Indebtedness to accelerate the maturity of such
Material Indebtedness or cause, or permit (whether or not exercised), the
mandatory repurchase of any Material Indebtedness; or (b) there is a default in
any Material Contract that could cause a Material Adverse Change in Borrowers’
business;
8.7Judgments. One or more final judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Five Million
Dollars ($5,000,000) (not covered by independent third-party insurance as to
which liability has been accepted by such insurance carrier) shall be rendered
against any Borrower and the same are not, within thirty (30) days after the
entry thereof, discharged or execution thereof stayed or bonded pending appeal,
or such judgments are not discharged prior to the expiration of any such stay
(provided that no Credit Extensions will be made prior to the discharge, stay,
or bonding of such judgment, order, or decree);
8.8Misrepresentations. Any Borrower or any Person acting for any Borrower makes
any representation, warranty, or other statement now or later in this Agreement,
any Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;
8.9Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement;
8.10Guaranty. (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform any
obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.6, 8.7, or 8.8 occurs with
respect to any Guarantor, (d) the liquidation, winding up, or termination of
existence of any Guarantor; or (e)(i) a material impairment in the perfection or
priority of Bank’s Lien in the collateral provided by Guarantor or in the value
of such collateral or (ii) a material adverse change in the general affairs,
management, results of operation, condition (financial or otherwise) or the
prospect of repayment of the Obligations occurs with respect to any Guarantor;
8.11Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal described in clauses (a) and (b) above, has, or
could reasonably be expected to have, a Material Adverse Change.
8.12ERISA. (a) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the IRC) involving any Plan,
(b) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Borrower or their
Subsidiaries, (c) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of Bank, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (d) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, (e) any Borrower or any of their Subsidiaries shall, or in
the reasonable opinion of Bank is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (f) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (a) through (e) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of Bank, reasonably be expected to cause a Material Adverse
Change.
8.13Declared Company. Any Borrower is declared to be a company to which Part IX
of the Singapore Companies Act applies.
9.BANK’S RIGHTS AND REMEDIES
9.1Rights and Remedies. While an Event of Default occurs and continues Bank may,
without notice or demand, do any or all of the following:




--------------------------------------------------------------------------------




(a)declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);
(b)stop advancing money or extending credit for Borrowers’ benefit under this
Agreement or under any other agreement between Borrowers and Bank;
(c)(i) demand that US Borrowers (A) deposit cash with Bank in an amount equal to
(x) 105% (or such other amount Bank deems appropriate in its sole discretion and
Bank shall provide Borrowers notice of such amount) of the face amount for all
Letters of Credit denominated in Dollars and remaining undrawn and (y) 110% (or
such other amount Bank deems appropriate in its sole discretion and Bank shall
provide Borrowers notice of such amount) of the Dollar Equivalent of the face
amount of all Letters of Credit denominated in a Foreign Currency and remaining
undrawn, in each case, plus all interest, fees, and costs due or to become due
in connection therewith (as estimated by Bank in its good faith business
judgment), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and US Borrowers shall forthwith deposit and pay such
amounts, and (B) pay in advance all letter of credit fees scheduled to be paid
or payable over the remaining term of any Letters of Credit; and (ii) demand
that Singapore Borrower (A) deposit cash with Bank in an amount equal to (x)
105% (or such other amount Bank deems appropriate in its sole discretion and
Bank shall provide Borrowers notice of such amount) of the face amount for all
Letters of Credit issued on behalf of Singapore Borrower, denominated in Dollars
and remaining undrawn and (y) 110% (or such other amount Bank deems appropriate
in its sole discretion and Bank shall provide Borrowers notice of such amount)
of the Dollar Equivalent of the face amount of all Letters of Credit issued on
behalf of Singapore Borrower, denominated in a Foreign Currency and remaining
undrawn, in each case, plus all interest, fees, and costs due or to become due
in connection therewith (as estimated by Bank in its good faith business
judgment), to secure all of Singapore Obligations relating to such Letters of
Credit, as collateral security for the repayment of any future drawings under
such Letters of Credit, and Singapore Borrower shall forthwith deposit and pay
such amounts, and (B) pay in advance all letter of credit fees scheduled to be
paid or payable over the remaining term of any of Singapore Borrower’s Letters
of Credit;
(d)terminate any FX Forward Contracts;
(e)settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Bank considers advisable, notify any
Person owing any Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;
(f)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrowers
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrowers grant Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;
(g)(i) apply to the Singapore Obligations (A) any balances and deposits any
Borrower holds, or (B) any amount held by Bank owing to or for the credit or the
account of any Borrower, and (ii) apply to the Obligations other than the
Singapore Obligations (A) any balances and deposits any US Borrower holds, or
(B) any amount held by Bank owing to or for the credit or the account of any US
Borrower;
(h)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrowers’ labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrowers’ rights under all licenses
and all franchise agreements inure to Bank’s benefit;
(i)place a “hold” on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;
(j)demand and receive possession of Borrowers’ Books; and
(k)exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).




--------------------------------------------------------------------------------




9.2Power of Attorney. Each Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse such Borrower’s name on any
checks or other forms of payment or security; (b) sign such Borrower’s name on
any invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Bank determines reasonable; (d) make,
settle, and adjust all claims under such Borrower’s insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Bank or a third party as the Code permits. Each Borrower hereby
appoints Bank as its lawful attorney-in-fact to sign such Borrower’s name on any
documents necessary to perfect or continue the perfection of Bank’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations have been satisfied in full and Bank is under no
further obligation to make Credit Extensions hereunder. Bank’s foregoing
appointment as such Borrower’s attorney in fact, and all of Bank’s rights and
powers, coupled with an interest, are irrevocable until all Obligations have
been fully repaid and performed and Bank’s obligation to provide Credit
Extensions terminates.
9.3Protective Payments. If Borrowers fail to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which any Borrower is obligated to pay under this Agreement or any other Loan
Document, Bank may obtain such insurance or make such payment, and all amounts
so paid by Bank are Bank Expenses and immediately due and payable, bearing
interest at the then highest rate applicable to the Obligations, and secured by
the Collateral. Bank will make reasonable efforts to provide Borrowers with
notice of Bank obtaining such insurance at the time it is obtained or within a
reasonable time thereafter. No payments by Bank are deemed an agreement to make
similar payments in the future or Bank’s waiver of any Event of Default.
9.4Application of Payments and Proceeds Upon Default. If an Event of Default has
occurred and is continuing, Bank may apply any funds in its possession, whether
from Borrowers account balances, payments, proceeds realized as the result of
any collection of Accounts or other disposition of the Collateral, or otherwise,
to the Obligations in such order as Bank shall determine in its sole discretion;
provided that Bank shall not apply any funds of Singapore Borrower to any
Obligation of a US Borrower. Any surplus shall be paid to Borrowers or other
Persons legally entitled thereto; Borrowers shall remain liable to Bank for any
deficiency. If Bank, in its good faith business judgment, directly or indirectly
enters into a deferred payment or other credit transaction with any purchaser at
any sale of Collateral, Bank shall have the option, exercisable at any time, of
either reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.
9.5Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrowers bear all risk of loss,
damage or destruction of the Collateral.
9.6No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrowers of any provision of this Agreement or
any other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.
9.7Demand Waiver. Each Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which each Borrower
is liable.
9.8Agent for the US Borrowers. Each US Borrower hereby irrevocably appoints
Parent as the borrowing agent and attorney-in-fact for all the US Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Bank shall have received prior written notice signed by
each US Borrower that such appointment has been revoked and that another US
Borrower has been appointed Administrative Borrower. Each US Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower (a) to provide
Bank with all notices with respect to Credit Extensions obtained for the benefit
of any Borrower and all other notices and instructions under this Agreement and
(b) to take such action as the Administrative Borrower deems appropriate on its
behalf to obtain Credit Extensions and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement. To
induce Bank to do so, and in consideration thereof,




--------------------------------------------------------------------------------




each US Borrower hereby jointly and severally agrees to indemnify Bank and hold
Bank harmless against any and all liability, expense, loss or claim of damage or
injury, made against Bank by any US Borrower or by any third party whosoever,
arising from or incurred by reason of Bank’s relying on any instructions of the
Administrative Borrower.
9.9Borrower Liability. Each Borrower hereunder shall be jointly and severally
obligated to repay all Singapore Advances made hereunder, regardless of which
Borrower actually receives said Advance, as if each Borrower hereunder directly
received all Singapore Advances.  Each US Borrower hereunder shall be jointly
and severally obligated to repay all Advances made hereunder, regardless of
which Borrower actually receives said Advance, as if each US Borrower hereunder
directly received all Advances.  Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law, including,
without limitation, the benefit of California Civil Code Section 2815 permitting
revocation as to future transactions and the benefit of California Civil Code
Sections 1432, 2809, 2810, 2819, 2839, 2845, 2847, 2848, 2849, 2850, and 2899
and 3433, and (b) any right to require Bank to: (i) proceed against any Borrower
or any other person; (ii) proceed against or exhaust any security; or (iii)
pursue any other remedy.  Bank may exercise or not exercise any right or remedy
it has against any Borrower or any security it holds (including the right to
foreclose by judicial or non-judicial sale) without affecting any Borrower’s
liability.  Notwithstanding any other provision of this Agreement or other
related document, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating such
Borrower to the rights of Bank under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by such Borrower with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by such Borrower with respect to the
Obligations in connection with this Agreement or otherwise.  Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section 9.9 shall be null and void.  If any payment is made to a
Borrower in contravention of this Section 9.9, such Borrower shall hold such
payment in trust for Bank and such payment shall be promptly delivered to Bank
for application to the Obligations, whether matured or unmatured.
Notwithstanding anything to the contrary set forth herein or in any other Loan
Document, in no event shall Singapore Borrower be deemed to be a guarantor of,
surety in respect of, or otherwise, directly or indirectly, liable for the
payment of any Obligations of the US Borrowers.
9.10Integrated Group. The successful operation of each Borrower is dependent on
the continued successful performance of the integrated group of Borrowers, such
that each Borrower will benefit from any Credit Extensions Bank makes to another
Borrower.
10.NOTICES
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrowers may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.
If to any Borrower:    Aviat Networks, Inc.
5200 Great America Parkway
Santa Clara, CA 95054
Attn: Kevin Holwell
Fax: (408) 567-7128
Email:  Kevin.holwell@aviatnet.com
If to Bank:        Silicon Valley Bank
555 Mission Street, Suite 900
San Francisco, CA 94104
Attn: Alina Zinchik
Fax: (415) 764-3115
Email:  azinchik@svb.com
with a copy to:        Sidley Austin LLP
1001 Page Mill Road, Building 1
Palo Alto, CA 94304




--------------------------------------------------------------------------------




Attn: Pamela J. Martinson
Fax: (650) 565-7044
11.CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
California law governs the Loan Documents without regard to principles of
conflicts of law. Each Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Bank from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Bank.
Each Borrower expressly submits and consents in advance to such jurisdiction in
any action or suit commenced in any such court, and each Borrower hereby waives
any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court. Each
Borrower hereby waives personal service of the summons, complaints, and other
process issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to such Borrower at the address set forth in, or subsequently provided
by Borrowers in accordance with, Section 10 of this Agreement and that service
so made shall be deemed completed upon the earlier to occur of Borrowers’ actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND BANK EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.


If a judgment or order is rendered by any court, tribunal, arbitration panel, or
private judge for the payment of any amounts owing to Bank under any Loan
Document or for the payment of damages in respect of any breach of any Loan
Document or any provision or term thereof and such judgment or order is
expressed in currency (the “Judgment Currency”) other than Dollars, Borrowers
agree, notwithstanding any such judgment or order, to indemnify and hold
harmless the Bank against any deficiency in Dollars in the amounts received by
Bank arising or resulting from any variation between (i) the rate of exchange at
which Dollars are converted into the Judgment Currency for the purpose of the
judgment or order, and (ii) the Dollar Equivalent of the amount of the Judgment
Currency actually received by Bank. The indemnity in this paragraph constitutes
a joint and several obligation of Borrowers which is separate and independent
from Borrowers’ other obligations under this Agreement. The indemnity in this
paragraph shall apply irrespective of any waiver, forbearance, amendment,
action, inaction, delay, failure to require performance, course of conduct, or
other indulgence granted by Bank. Bank shall not be required to provide any
proof or evidence of any actual loss.




--------------------------------------------------------------------------------






12.GENERAL PROVISIONS
12.1Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrowers may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrowers, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents; provided, however, that Bank, acting solely for this purpose as a
non-fiduciary agent of Borrowers, shall maintain a copy of each assignment,
transfer or participation document and a register or similar list (the
“Register”) for the recordation of the names and addresses of the assignees,
transferees or participants and the principal amounts (and stated interest) of
the Credit Extension owing to the assignees, transferees or participants
pursuant to the terms hereof from time to time. The entries in the Register
shall be conclusive, in the absence of manifest error and Borrowers and Bank
shall treat each Person whose name is recorded in the Register as the lender of
such Credit Extension or the owner of such participation for all purposes of
this Agreement. The Register shall be available for inspection by Borrower at
any reasonable time and from time to time upon reasonable prior notice.
12.2Indemnification. Each Borrower agrees to indemnify, defend and hold Bank and
its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, damages, claims, and liabilities
(collectively, “Claims”) claimed or asserted by any other party in connection
with the transactions contemplated by the Loan Documents; and (b) all losses or
expenses (including Bank Expenses) in any way suffered, incurred, or paid by
such Indemnified Person as a result of, following from, consequential to, or
arising from transactions between Bank and Borrowers contemplated by the Loan
Documents (including reasonable attorneys’ fees and expenses), except for Claims
and/or losses directly caused by such Indemnified Person’s gross negligence or
willful misconduct.
12.3Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
12.4Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.
12.5Correction of Loan Documents. Bank may correct patent errors and fill in any
blanks in the Loan Documents consistent with the agreement of the parties.
12.6Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.
12.7Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.
12.8Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. Without limiting the foregoing,
except as otherwise provided in Section 4.1, the grant of security interest by
Borrowers in Section 4.1 shall survive until the termination of all Bank
Services Agreements. The obligation of Borrowers in Section 12.2 to indemnify
Bank shall survive until the statute of limitations with respect to such claim
or cause of action shall have run.
12.9Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use its best efforts to obtain any prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank’s




--------------------------------------------------------------------------------




regulators or as otherwise required in connection with Bank’s examination or
audit; (e) as Bank considers appropriate in exercising remedies under the Loan
Documents; and (f) to third-party service providers of Bank so long as such
service providers have executed a confidentiality agreement with Bank with terms
no less restrictive than those contained herein. Confidential information does
not include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank; or (ii) disclosed to Bank by a third party if Bank does not
know that the third party is prohibited from disclosing the information.
Bank Entities may use the confidential information for reporting purposes and
the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly prohibited by Borrowers. The provisions of the
immediately preceding sentence shall survive the termination of this Agreement.
12.10Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrowers and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.
12.11Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
12.12Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.
12.13Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
12.14Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
12.15Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
13.DEFINITIONS
13.1Definitions. As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative. As used
in this Agreement, the following capitalized terms have the following meanings:
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrowers.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Additional Costs” is defined in Section 3.8(a).
“Administrative Borrower” is defined in Section 9.8.
“Advance” or “Advances” means an advance (or advances) under the Revolving Line
in the form of one (or more) US Advance(s) or Singapore Advance(s).




--------------------------------------------------------------------------------




“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
“Agreement” is defined in the preamble hereof.
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the Dollar Equivalent of the
outstanding principal balance of all Advances, minus (c) the Dollar Equivalent
amount of all outstanding Existing Letters of Credit and Letters of Credit
(including drawn but unreimbursed Letters of Credit, but excluding any expired
Letters of Credit) plus an amount equal to the Letter of Credit Reserve.
“Aviat Investment Policy” is that certain Investment Policy dated January 19,
2009, as revised on March 4, 2010, and approved by Parent’s Board of Directors,
as such policy is revised from time to time and approved by Parent’s Board of
Directors and delivered to Bank.
“Bank” is defined in the preamble hereof.
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to any Borrower or any Guarantor.
“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to any Borrower or any of
its Subsidiaries by Bank or any Bank Affiliate, including, without limitation,
any cash management services (including, without limitation, merchant services,
direct deposit of payroll, business credit cards, and check cashing services),
interest rate swap arrangements, and foreign exchange services as any such
products or services may be identified in Bank’s various agreements related
thereto (each, a “Bank Services Agreement”).
“Board of Directors” means the board of directors of any Person or any committee
thereof duly authorized to act on behalf of the board of directors.
“Borrower” and “Borrowers” are defined in the preamble hereof.
“Borrowers’ Books” are all Borrowers’ Books and records including ledgers,
federal and state tax returns, records regarding Borrowers’ assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrowing Base” is (a) $10,000,000 plus (b) 65% of Eligible Accounts, as
determined by Bank from Borrower’s most recent Borrowing Base Certificate;
provided, however, that Bank may decrease the foregoing amount and percentage in
its good faith business judgment based on events, conditions, contingencies, or
risks which, as determined by Bank, may adversely affect Collateral.
“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit G.
“Borrowing Base Reports” are defined in Section 6.2(i).
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to Bank
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate in the form
attached hereto as Exhibit E (except for Singapore Borrower, in the form
attached hereto as Exhibit F) executed by its Secretary on behalf of such
Person. At a minimum, such certificate must include a certification that
(a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Loan Documents to which it is a party,
(b) attached as an exhibit to such certificate is a true, correct, and complete
copy of the resolutions then in full force and effect authorizing and ratifying
the execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), are provided and (d) Bank may conclusively rely
on such certificate unless and until such Person shall have delivered to Bank a
further certificate canceling or amending such prior certificate.
“Borrowing Threshold” is outstanding Credit Extensions (excluding outstanding
Letters of Credit) in an amount equal to or greater than $15,000,000.




--------------------------------------------------------------------------------




“Business Day” is any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state of California.
“Cash Equivalents” means short-term, highly liquid investments that are both
readily convertible to known amounts of cash and so near their maturity that
they present insignificant risk of changes in value because of changes in
interest rates. Examples of items commonly considered to be cash equivalents are
Treasury bills, commercial paper, and money market funds.
“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrowers, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Parent, representing twenty-five percent (25%) or
more of the combined voting power of Parent’s then outstanding securities; (b)
during any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Parent (together
with any new directors whose election by the Board of Directors of such Borrower
was approved by a vote of not less than two-thirds of the directors then still
in office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office; (c) Opco ceases to be wholly-owned by Parent; provided that Opco
and Parent will be permitted to merge so long as Parent or Opco is the surviving
entity of such merger; or (d) Singapore Borrower ceases to be wholly-owned by
either Opco or Parent.


“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.


“Collateral” is the Singapore Collateral and the US Collateral.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Parent and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including borrowings hereunder, but excluding undrawn
Letters of Credit) and all debt obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct, non-contingent obligations arising under drawn
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) attributable
Indebtedness in respect of capital leases and synthetic lease obligations, and
(f) all Indebtedness of the types referred to in clauses (a) through (e) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which a Borrower or a Subsidiary is
a general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Borrower or such Subsidiary; provided that the amount of
Indebtedness included under this clause (f) shall be restricted to the amount of
Indebtedness attributable to such Borrower or Subsidiary as a general partner or
joint venturer; in each case minus any cash collateral posted for any of the
foregoing.
“Consolidated Interest Charges”, means for any period, for Parent and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Parent and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred price of assets, in each case to the extent
treated as interest in accordance with GAAP, and (b) the portion of rent expense
of the Parent and its Subsidiaries with respect to such period under capital
leases that is treated as interest in accordance with GAAP.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) EBITDA for the
twelve month period most recently ended.




--------------------------------------------------------------------------------




“Consolidated Net Income” means, for any period, for Parent and its Subsidiaries
on a consolidated basis, the net income of Parent and its Subsidiaries
(excluding extraordinary gains and extraordinary losses) for that period.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co‑made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
“Continuation Date” means any date on which the Administrative Borrower and/or
the Singapore Borrower elects to continue a LIBOR Advance into another Interest
Period.
“Control Agreement” is any control agreement in form and substance satisfactory
to Bank entered into among the depository institution at which any Borrower
maintains a Deposit Account or the securities intermediary or commodity
intermediary at which any Borrower maintains a Securities Account or a Commodity
Account, such Borrower, and Bank pursuant to which Bank obtains control (within
the meaning of the Code) over such Deposit Account, Securities Account, or
Commodity Account.
“Conversion Date” means any date on which the Administrative Borrower and/or the
Singapore Borrower elects to convert a Prime Rate Advance to a LIBOR Advance or
a LIBOR Advance to a Prime Rate Advance.
“Credit Extension” is any Advance, Letter of Credit, or any other extension of
credit by Bank for Borrowers’ benefit.
“Default Rate” is defined in Section 2.3(b).
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Designated Deposit Account” is, with respect to US Borrowers, account number
xxxxxxx009 and, with respect to Singapore Borrower, account number xxxxxxx390,
in each case maintained with Bank.
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
“Domestic Subsidiary” means (a) a Subsidiary organized under the laws of the
United States or any state or territory thereof or the District of Columbia and
(b) a Subsidiary that is treated as a disregarded entity under Treasury
Regulations Section 301.7701-3 of a Subsidiary described in clause (a).
“EBITDA” means, for any period, for Parent and its Subsidiaries on a
consolidated basis, an amount equal to Consolidated Net Income for such periods
plus (a) the following to the extent deducted in calculating such Consolidated
Net Income; (i) Consolidated Interest Charges for such period, (ii) the
provision for federal, state, local and foreign income taxes payable by Parent
and its Subsidiaries for such period, (iii) depreciation and amortization
expense, (iv) non-cash charges, non-cash restructuring charges, and such other
cash restructuring charges, in each case, as agreed by Bank in writing, (v)
non-cash stock-based compensation expense, (vi) non-cash charges for customer
inventory due to downward revaluation, (vii) non-cash charges related to
discontinued operations occurring prior to the Effective Date, (viii)
transaction fees and costs related to acquisitions made pursuant to clause (k)
of the definition of Permitted Investments, and (ix) other non-recurring
expenses of Parent and its Subsidiaries reducing such Consolidated Net Income
which do not represent a cash item in such period or any future period and minus
(b) the following to the extent included in calculating such Consolidated Net
Income; (i) federal, state, local and foreign income tax credits of Parent and
its Subsidiaries for such period and (ii) all non-cash items increasing
Consolidated Net Income for such period.




--------------------------------------------------------------------------------




“Effective Amount” means with respect to any Advances on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowing and
prepayments or repayments thereof occurring on such date.
“Effective Date” is defined in the preamble hereof.
“Eligible Accounts” are Accounts of Borrowers less bad debt reserve and less any
Accounts to the extent any such Accounts from a single Account Debtor comprise
more than 25% of all Accounts.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
“Event of Default” is defined in Section 8.
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
“Existing Letters of Credit” means the following of outstanding letters of
credit:
Ref no.
Issue Dt
Expiry Dt
Currency
Foreign Amt
USD Amt
SVBSP000623
11/12/2010
9/30/2013
USD
$89,832.14
$89,832.14
SVBSP000777
9/18/2012
10/30/2013
USD
$22,207.00
$22,207.00
SVBSP000668
5/13/2011
12/31/2013
USD
$266,058.38
$266,058.38
SVBSF006731
3/25/2011
1/30/2014
INR
$218,489.00
$3,488.85
SVBSP000664
4/27/2011
1/31/2014
USD
$82,718.00
$82,718.00
SVBSF005793
4/15/2009
2/1/2014
USD
$135,000.00
$135,000.00
SVBSF005382
7/14/2008
2/28/2014
USD
$76,488.00
$76,488.00
SVBSF005384
7/14/2008
2/28/2014
USD
$90,839.00
$90,839.00
SVBSF005388
7/14/2008
2/28/2014
USD
$152,418.00
$152,418.00
SVBSF005386
7/14/2008
2/28/2014
USD
$167,962.00
$167,962.00
SVBSF005380
7/14/2008
2/28/2014
USD
$168,781.00
$168,781.00
SVBSF005383
7/14/2008
2/28/2014
USD
$445,601.00
$445,601.00
SVBSF005381
7/14/2008
2/28/2014
USD
$454,345.00
$454,345.00
SVBSF005387
7/14/2008
2/28/2014
USD
$552,324.00
$552,324.00
SVBSF005385
7/14/2008
2/28/2014
USD
$694,185.00
$694,185.00
SVBSF005379
7/14/2008
2/28/2014
USD
$794,180.00
$794,180.00
SVBSP000660
4/8/2011
5/8/2014
EUR
$20,000.00
$27,008.00
SVBSF007287
1/30/2012
5/30/2014
USD
$7,347.70
$7,347.70
SVBSF008363
8/1/2013
5/30/2014
USD
$42,856.00
$42,856.00
SVBSP000673
6/7/2011
6/7/2014
AUD
$14,175.00
$13,395.39
SVBSP000814
3/22/2013
6/19/2014
INR
$900,000.00
$14,371.26
SVBSP000825
5/21/2013
6/19/2014
USD
$16,367.00
$16,367.00
SVBSF008301
6/18/2013
6/24/2014
MYR
$100,000.00
$31,201.25
SVBSP000750
6/12/2012
7/5/2014
USD
$363,318.66
$363,318.66
SVBSP000736
5/30/2012
1/30/2015
USD
$21,030.00
$21,030.00
SVBSP000737
5/30/2012
1/30/2015
USD
$72,880.52
$72,880.52
SVBSP000840
7/11/2013
10/30/2016
USD
$6,820.00
$6,820.00
SVBSP000829
5/30/2013
3/1/2017
USD
$124,500.00
$124,500.00







--------------------------------------------------------------------------------




“Excluded Taxes” means (i) taxes imposed on or measured by net income (however
determined), franchise taxes, and branch profits taxes, in each case, imposed as
a result of such Bank being organized under the laws of, or having its principal
office or its applicable lending office located in, the jurisdiction imposing
such tax (or any political subdivision thereof), (ii) U.S. federal withholding
taxes imposed on amounts payable to or for the account of Bank on the date of
this Agreement or, with respect to an assignee of Bank, such later date as such
Person becomes an assignee, and (iii) U.S. federal withholding taxes imposed
under FATCA.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the IRC.
“Foreign Currency” means lawful money of a country other than the United States.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrowers which shall be a Business Day.
“FX Forward Contract” is any foreign exchange contract by and between a Borrower
and Bank under which such Borrower commits to purchase from or sell to Bank a
specific amount of Foreign Currency on a specified date.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.


“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Guarantor” is any existing and future direct and indirect Material Subsidiary
of Borrowers.
“Guaranty” means a guaranty made by each Guarantor in favor of Bank in the form
and substance satisfactory to Bank.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
“Indemnified Person” is defined in Section 12.2.
“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property” means all of Borrowers’ right, title, and interest in
and to the following:






--------------------------------------------------------------------------------




(a)its copyrights, trademarks and patents;
(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;
(c)any and all source code;
(d)any and all design rights which may be available to a Borrower;
(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
(f)all amendments, renewals and extensions of any of the copyrights, trademarks
or patents.
“Interest Payment Date” means, with respect to any LIBOR Advance, the last day
of each Interest Period applicable to such LIBOR Advance (but in any event, no
later than 90 days from the beginning of any such Interest Period and each
successive payment thereafter) and, with respect to Prime Rate Advances, the
last day of each month (or, if the last day of the month does not fall on a
Business Day, then on the first Business Day following such date), and each date
a Prime Rate Advance is converted into a LIBOR Advance to the extent of the
amount converted to a LIBOR Advance.
“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one (1), two (2), three (3), six (6) or twelve (12) months
thereafter, in each case as Borrowers may elect in the applicable Notice of
Borrowing or Notice of Conversion/Continuation; provided, however, that (a) no
Interest Period with respect to any LIBOR Advance shall end later than the
Revolving Line Maturity Date, (b) the last day of an Interest Period shall be
determined in accordance with the practices of the LIBOR interbank market as
from time to time in effect, (c) if any Interest Period would otherwise end on a
day that is not a Business Day, that Interest Period shall be extended to the
following Business Day unless, in the case of a LIBOR Advance, the result of
such extension would be to carry such Interest Period into another calendar
month, in which event such Interest Period shall end on the preceding Business
Day, (d) any Interest Period pertaining to a LIBOR Advance that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period, and (e) interest shall accrue from and include the first
Business Day of an Interest Period but exclude the last Business Day of such
Interest Period.
“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“IRC” means the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations adopted thereunder
“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.
“Letter of Credit Application” is defined in Section 2.1.2(b).
“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(e).
“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in United States Dollars are offered to
Bank in the London interbank market (rounded upward, if necessary,




--------------------------------------------------------------------------------




to the nearest 1/10,000th of one percent (0.0001%)) in which Bank customarily
participates at 11:00 a.m. (local time in such interbank market) two (2)
Business Days prior to the first day of such Interest Period for a period
approximately equal to such Interest Period and in an amount approximately equal
to the amount of such Advance.
“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.
“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 1/10,000th of one percent (0.0001%)) equal
to LIBOR for such Interest Period divided by one (1) minus the Reserve
Requirement for such Interest Period.
“LIBOR Rate Margin” means, from time to time, the following percentages per
annum, based upon the Borrowers’ Consolidated Leverage Ratio based on Borrower’s
consolidated financial statements as of the most recent fiscal quarter end, as
set forth below:
Level
Borrowers’ Consolidated
Leverage Ratio
Revolving Facility
LIBOR Margin
I
Less than or equal to
1.0:1.0
2%
II
Greater than 1.0:1.0 but less
than or equal to 2.0:1.0
2.25%
III
Greater than 2.0:1.0 but less
than or equal to 2.75:1.0
2.5%
IV
Greater than 2.75:1.0 and/or
a negative number
2.75%

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Liquidity Obligations” are Borrowers’ obligations to pay when due any debts,
principal, interest, Bank Expenses and other amounts Borrowers owe Bank now or
later, whether under this Agreement, the Loan Documents, or otherwise,
including, without limitation, the Singapore Obligations, all reimbursement
obligations for drawn and undrawn letters of credit, and including interest
accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrowers assigned to Bank.
“Loan Documents” are, collectively, this Agreement, the Perfection Certificates,
the Control Agreements, any Letter of Credit, any Letter of Credit Application,
the Singapore Debenture, any Bank Services Agreement, any note, or notes or
guaranties executed by any Borrower or any Guarantor, and any other present or
future agreement between any Borrower, any Guarantor and/or for the benefit of
Bank in connection with this Agreement, all as amended, restated, or otherwise
modified.
“Material Adverse Change” is (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of Borrowers and
their Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Bank under any Loan Document; (c) a material impairment of the
ability of any Borrower to perform its obligations under any Loan Document to
which it is a party; or (d) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Borrower of any Loan
Document to which it is a party.
“Material Contract” means (a) any contract or other written agreement described
in the Perfection Certificates; (b) any contract or other agreement of any
Borrower and any Subsidiary involving monetary liability of or to any such
Person in an amount in excess of Two Million Dollars ($2,000,000); and (c) any
other contract, agreement, permit or license, written or oral, of any Borrower
and any Subsidiary as to which the breach, nonperformance, cancellation of,
failure to renew by any party thereto, individually or in the aggregate, could
reasonably be expected to cause a Material Adverse Change in Borrowers’
business.
“Material Indebtedness” is any Indebtedness the principal amount of which,
individually or in the aggregate, is equal to or greater than Five Million
Dollars ($5,000,000).
“Material Subsidiary” means any Domestic Subsidiary, other than a US Foreign
Subsidiary Holding Company, having at any time on a stand-alone basis (a) assets
in excess of ten percent (10%) of Parent’s consolidated assets or (b) gross
revenues in excess of ten percent (10%) of Parent’s consolidated gross revenues.




--------------------------------------------------------------------------------




“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Notice of Borrowing” means a notice given by Borrowers to Bank in accordance
with Section 3.2(a), substantially in the form of Exhibit C, with appropriate
insertions.
“Notice of Conversion/Continuation” means a notice given by Borrowers to Bank in
accordance with Section 3.6, substantially in the form of Exhibit D, with
appropriate insertions.
“Obligations” are Borrowers’ obligations to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrowers owe Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, the Singapore Obligations, all obligations relating to
letters of credit (including reimbursement obligations for drawn and undrawn
letters of credit), and under Bank Services Agreements, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrowers assigned to Bank, and to perform Borrowers’ duties
under the Loan Documents.
“Opco” is defined in the preamble.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation or, in
relation to the Singapore Borrower, a director or company secretary on a date
that is no earlier than 30 days prior to the Effective Date, and, (a) if such
Person is a corporation, its bylaws or memorandum and articles of association in
current form, (b) if such Person is a limited liability company, its limited
liability company agreement (or similar agreement), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), each of the
foregoing with all current amendments or modifications thereto.
“Parent” is defined in the preamble.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Perfection Certificate” is defined in Section 5.1.
“Permitted Acquisition” is defined in clause (j) of the definition of “Permitted
Investments.”
“Permitted Distributions” are:


(a)purchases of capital stock from former employees, consultants and directors
pursuant to repurchase agreements or other similar agreements in an aggregate
amount not to exceed One Million Dollars ($1,000,000) in any fiscal year
provided that at the time of such purchase no Event of Default has occurred and
is continuing or would result therefrom;
(b)purchases of capital stock in cash in an aggregate amount not to exceed Five
Million Dollars ($5,000,000);
(c)distributions or dividends consisting solely of any Borrower’s capital stock;
(d)purchases for value of any rights distributed in connection with any
stockholder rights plan;
(e)purchases of capital stock or options to acquire such capital stock with the
proceeds received from a substantially concurrent issuance of capital stock or
convertible securities;
(f)purchases of capital stock pledged as collateral for loans to employees;
(g)purchases of capital stock in connection with the exercise of stock options
or stock appreciation rights by way of cashless exercise or in connection with
the satisfaction of withholding tax obligations;
(h)purchases of fractional shares of capital stock arising out of stock
dividends, splits or combinations or business combinations;
(i)payments of cash in lieu of issuing fractional shares upon conversion or
exercise of convertible securities;
(j)distributions from (i) any Borrower to any other Borrower and (ii) from any
Subsidiary (not also a Borrower) of a Borrower to any Borrower or any other
Subsidiary (not also a Borrower); and




--------------------------------------------------------------------------------




(k)other distributions, dividends or purchases of any Borrower’s capital stock
in cash, with Bank’s prior consent.
“Permitted Indebtedness” is:
(a)Borrowers’ Indebtedness to Bank under this Agreement and the other Loan
Documents;
(b)Subordinated Debt;
(c)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;
(d)[reserved]
(e)guaranties of Permitted Indebtedness;
(f)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(g)Indebtedness consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements entered into
in the ordinary course of business and designated to protect Borrowers or their
Subsidiaries against fluctuations in interest rates, currency exchange rates, or
commodity prices;
(h)contingent obligations of Borrowers or any Subsidiary in respect of (i) any
performance bond or surety bond issued in the ordinary course of business for
the purpose of guaranteeing the performance of Borrowers and its Subsidiaries
under tenders and contracts related to the sale of equipment and services to
customers and (ii) any of the following type of bond issued in the ordinary
course of business: (A) customs bond, (B) contractors license bond, (C) value
added tax bond, (D) miscellaneous tax bond or (E) bond issued to support
employee benefit plan;
(i)Indebtedness among the Borrowers and their Subsidiaries that is permitted in
clause (d) of Permitted Investments;
(j)Indebtedness with respect to reimbursement obligations of Borrowers in
connection with the Existing Letters of Credit issued on Borrowers’ behalf;
(k)earn-out obligations in connection with any Permitted Acquisition;
(l)capitalized leases and purchase money Indebtedness not to exceed Two Million
Five Hundred Thousand Dollars ($2,500,000) in the aggregate in any fiscal year
secured by Liens permitted under clause (c) of the definition of “Permitted
Liens”;
(m)Indebtedness of entities acquired in any permitted merger or acquisition
transaction;
(n)extensions, renewals and refinancings of Permitted Indebtedness, provided
that the amount of such Indebtedness is not increased except by an amount equal
to a reasonable premium or other reasonable amount paid in connection with such
refinancing and by an amount equal to any existing, but unutilized, commitment
thereunder; and
(o)other unsecured Indebtedness of any Borrower and its Subsidiaries not
otherwise permitted in clauses (a) through (n); provided that the aggregate
amount of such Indebtedness shall not exceed Five Million Dollars ($5,000,000)
at any time.
“Permitted Investments” are:
(a)Investments (including, without limitation, Subsidiaries) existing on the
Effective Date;
(b)Investments consisting of cash and Cash Equivalents;
(c)Investments pursuant to the Aviat Investment Policy;
(d)Investments (i) by a Borrower in any other Borrower, (ii) by a Borrower in
Subsidiaries that are not a Borrower not to exceed Ten Million Dollars
($10,000,000) in the aggregate in any fiscal year and (iii) by a Subsidiary (not
also a Borrower) in a Borrower or any other Subsidiary;
(e)Investments consisting of Collateral Accounts in the name of any Borrower or
any Subsidiary so long as Bank has a first priority, perfected security interest
in such Collateral Accounts to the extent required pursuant to Section 6.6;




--------------------------------------------------------------------------------




(f)Investments consisting of extensions of credit to any Borrower’s or its
Subsidiaries’ customers in the nature of accounts receivable, prepaid royalties
or notes receivable in the ordinary course of business arising from the sale or
lease of goods, provision of services or licensing activities of any Borrower;
(g)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(h)Investments consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements entered into
in the ordinary course of business and designated to protect a Person against
fluctuations in interest rates, currency exchange rates, or commodity prices;
(i)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees relating to the purchase of equity securities of any
Borrower or its Subsidiaries pursuant to employee stock purchase plans or
agreements approved by such Borrower’s Board of in an aggregate amount
outstanding at any time not to exceed One Million Five Hundred Thousand Dollars
($1,500,000);
(j)purchases or acquisitions by any Borrower or Subsidiary of (i) the capital
stock in a Person that, upon the consummation thereof, will be a wholly-owned
Subsidiary of such Borrower or Subsidiary (including as a result of a merger or
consolidation) or (ii) all or substantially all of the assets of, or assets
constituting one or more business units of, any Person (including the formation
of any Subsidiary for the purposes of effectuating such purchase or acquisition
and the capitalization of such Subsidiary whether by capital contribution or
intercompany loans) (each, a “Permitted Acquisition”), provided that with
respect to each such purchase or acquisition:
(i)the newly-created or acquired Subsidiary (or assets acquired) shall be (x) in
the same or a related line of business as that conducted by the Borrower on the
date hereof, or (y) in a business that is ancillary to and in furtherance of the
line of business as that conducted by the Borrowers or their Subsidiaries on the
date hereof;
(ii)all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with applicable law;
(iii)at the time of and after giving effect to any such purchase or acquisition,
no Event of Default shall have occurred and be continuing; and
(iv)the total cash consideration for all such purchases or acquisitions shall
not exceed Ten Million Dollars ($10,000,000) in the aggregate in any fiscal
year.
(k)Investments permitted by Section 7.3; and
(l)other Investments not exceeding Five Million Dollars ($5,000,000) in the
aggregate in any fiscal year of the Borrowers.
“Permitted Liens” are:
(a)(i) Liens securing Indebtedness under clause (h) of the definition of
“Permitted Indebtedness” hereunder, and (ii) Liens arising under this Agreement
and the other Loan Documents;
(b)Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrowers maintain adequate reserves on their Books, provided that no
notice of any such Lien has been filed or recorded under the IRC;
(c)Liens (including with respect to capital leases) (i) on property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) acquired or held by any Borrower
or its Subsidiaries incurred for financing such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) other than Accounts and Inventory, or (ii) existing on
property (and accessions, additions, parts, replacements, fixtures, improvements
and attachments thereto, and the proceeds thereof) when acquired other than
Accounts and Inventory, if the Lien is confined to such property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof);




--------------------------------------------------------------------------------




(d)Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness it secures may not increase;
(e)Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed One Million Dollars ($1,000,000) and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;
(f)Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(g)leases or subleases of real property granted in the ordinary course of
Borrowers’ business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrowers’ business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;
(h)non-exclusive license of Intellectual Property granted to third parties in
the ordinary course of business;
(i)Liens in favor of custom and revenue authorities arising as a matter of law
to secure the payment of custom duties in connection with the importation of
goods;
(j)[reserved];
(k)Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
(l)Liens in favor of financial institutions arising in connection with deposit
or securities accounts held at such institutions to secure standard fees and
expenses associated with the maintenance of such accounts; and
(m)deposits to secure the performance of bids, trade contracts (other than for
borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, incurred in the ordinary course of business and not
representing an obligation for borrowed money.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Plan” means, at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which Borrowers or any of their Subsidiaries are (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means, for any day, the prime rate as reported in The Wall Street
Journal.
“Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.
“Prime Rate Margin” means, from time to time, the following percentages per
annum, based upon the Borrowers’ Consolidated Leverage Ratio based on Borrower’s
consolidated financial statements as of the most recent fiscal quarter end, as
set forth below:




--------------------------------------------------------------------------------




Level
Borrowers’ Consolidated
Leverage Ratio
Revolving Facility
Prime Rate Margin
I
Less than or equal to
1.0:1.0
—%
II
Greater than 1.0:1.0 but less
than or equal to 2.0:1.0
—%
III
Greater than 2.0:1.0 but less
than or equal to 2.75:1.0
—%
IV
Greater than 2.75:1.0 and/or
a negative number
—%

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or 8 under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, Controller, Treasurer and Assistant Treasurer of any
Borrower.
“Restricted License” is any material license or other agreement with respect to
which a Borrower is the licensee (a) that prohibits or otherwise restricts a
Borrower from granting a security interest in such Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.
“Revolving Line” are the credit extensions made hereunder in an aggregate amount
not to exceed Fifty Million Dollars ($50,000,000).
“Revolving Line Maturity Date” is September 26, 2016, or such later date
determined pursuant to Section 2.1.1(c).
“Revolving Line Utilization” is, at any time, the sum of (a) the outstanding
principal amount of any Advances plus (b) the Dollar Equivalent face amount of
any outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve).
“SEC” means the Securities and Exchange Commission, any successor thereto, and
any analogous Governmental Authority.




--------------------------------------------------------------------------------




“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Singapore Advances” is defined in Section 2.1.1(a).
“Singapore Borrower” is defined in the preamble.
“Singapore Collateral” is any and all properties, rights and assets of Singapore
Borrower described on Exhibit A.
“Singapore Companies Act” is the Singapore Companies Act (Chapter 50).
“Singapore Conditions Precedent” means the deliverables described in Sections
3.1(d) and 3.3 in accordance therewith.
“Singapore Debenture” is that certain debenture dated November 29, 2010, by and
between Singapore Borrower and Bank.
“Singapore Deed of Confirmation” is the deed of confirmation, in form and
substance acceptable to Bank, to be entered into by and between Singapore
Borrower and Bank in accordance with Section 3.1.
“Singapore Obligations” are Singapore Borrower’s obligations to pay when due any
principal and interest arising out of Singapore Utilization, Bank Expenses and
other amounts Singapore Borrower owes Bank now or later, whether under this
Agreement, the Loan Documents, or otherwise, including, without limitation, all
obligations relating to letters of credit (including reimbursement obligations
for drawn and undrawn letters of credit), and under Bank Services Agreements, if
any, and including interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Singapore Borrower assigned to Bank, and
to perform any Singapore Borrower’s duties under the Loan Documents.
“Singapore Sublimit” is $30,000,000.
“Singapore Utilization” is the sum of (i) the outstanding principal amount of
any Singapore Advances, plus (ii) the Dollar Equivalent face amount of any
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve) issued for Singapore Borrower’s
account.
“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.
“Subordinated Debt” (a) Indebtedness incurred by any Borrower subordinated to
such Borrower’s Indebtedness owed to Bank and which is reflected in a written
agreement in a manner and form acceptable to Bank and approved by Bank in
writing, and (b) to the extent the terms of subordination do not change
adversely to Bank, refinancings, refundings, renewals, amendments or extensions
of the foregoing.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of any Borrower or
Guarantor.
“Transfer” is defined in Section 7.1.
“Unused Revolving Line Facility Fee” is defined in Section 2.4(c).
“US Advances” is defined in Section 2.1.1(a).
“US Borrowers” is defined in the preamble.
“US Collateral” is any and all properties, rights and assets of US Borrowers
described on Exhibit A.
“US Foreign Subsidiary Holding Company”: is (a) any Domestic Subsidiary,
substantially all the assets of which (including the assets of any entity that
is disregarded as an entity separate from such Subsidiary for U.S. federal
income tax purposes) consist of capital stock of one or more Foreign
Subsidiaries that are “controlled foreign corporations” within the meaning




--------------------------------------------------------------------------------




of Section 957 of the IRC and with respect to which any US Borrower or such
Domestic Subsidiary is a “United States shareholder,” within the meaning of
Section 951(b) of the IRC and (b) any such disregarded entity described in
clause (a) if substantially all of the assets of such disregarded entity consist
of capital stock of one or more Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the IRC and with
respect to which any US Borrower or such Domestic Subsidiary that is the sole
owner of such disregarded entity is a “United States shareholder,” within the
meaning of Section 951(b) of the IRC.
[remainder of page intentionally left blank]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
BORROWERS:
AVIAT NETWORKS, INC.
By    /s/ Edward J. Hayes, Jr.    
Name: Edward J. Hayes, Jr.    
Title: Chief Financial Officer    


AVIAT U.S., INC.
By    /s/ Edward J. Hayes, Jr.    
Name: Edward J. Hayes, Jr.    
Title: Chief Financial Officer    


AVIAT NETWORKS (S) PTE. LTD.
By    /s/ Kevin Holwell    
Name: Kevin Holwell    
Title: Director    




BANK:
SILICON VALLEY BANK
By    /s/ Alina Zinchik    
Name: Alina Zinchik, Vice President, Corporate Finance
Title: Vice President








--------------------------------------------------------------------------------






EXHIBIT A


COLLATERAL


The US Collateral consists of all of US Borrowers’ right title and interest in
and to the following personal property and the Singapore Collateral consists of
all of Singapore Borrower’s right, title and interest in and to the following
personal property, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and
All Borrowers’ Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, (a) the US Collateral does not include any of the
following, whether now owned or hereafter acquired by any US Borrower: (i) any
copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished, any patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefore, whether registered
or not, and the goodwill of the business of US Borrowers connected with and
symbolized thereby, know-how, operating manuals, trade secret rights, rights to
unpatented inventions, source code, design rights and any claims for damage by
way of any past, present, or future infringement of any of the foregoing;
provided, however, the US Collateral shall include all Accounts, license and
royalty fees and other revenues, proceeds, or income arising out of or relating
to any of the foregoing; (ii) more than 65% of the total outstanding voting
capital stock of any US Foreign Subsidiary Holding Company or Foreign Subsidiary
held directly by such US Borrower (or by a Subsidiary other than a US Foreign
Subsidiary Holding Company, that is treated as a disregarded entity of such US
Borrower), (b) the Singapore Collateral does not include any of the following,
whether now owned or hereafter acquired by Singapore Borrower: any copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work, whether published or unpublished,
any patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefore, whether registered
or not, and the goodwill of the business of Singapore Borrower connected with
and symbolized thereby, know-how, operating manuals, trade secret rights, rights
to unpatented inventions, source code, design rights and any claims for damage
by way of any past, present, or future infringement of any of the foregoing;
provided, however, the Singapore Collateral shall include all Accounts, license
and royalty fees and other revenues, proceeds, or income arising out of or
relating to any of the foregoing and (c) the US Collateral and Singapore
Collateral do not include (i) any property to the extent that such grant of a
security interest or Lien is prohibited by any Requirement of Law of a
Governmental Authority or constitutes a breach or default under or results in
the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document, including any capital lease,
evidencing, governing or giving rise to such property, except to the extent that
such Requirement of Law or the term in such contract, license, agreement,
instrument or other document providing for such prohibition, breach, default or
termination or requiring such consent is ineffective under Section 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including Title 11 of the
United States Bankruptcy Code) or principles of equity; provided, however, that
such security interest or Lien shall attach immediately at such time as such
Requirement of Law is not effective or applicable, or such prohibition, breach,
default or termination is no longer applicable or is waived, and to the extent
severable, shall attach immediately to any portion of the Collateral that does
not result in such consequences.
Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrowers have agreed, subject to certain exceptions, not to encumber any of
their copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished, any patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefore, whether registered
or not, and the goodwill of the business of Borrowers connected with and
symbolized thereby, know-how, operating manuals, trade secret rights, rights to
unpatented inventions, source code, design rights and any claims for damage by
way of any past, present, or future infringement of any of the foregoing,
without Bank’s prior written consent.




--------------------------------------------------------------------------------






EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


TO:    SILICON VALLEY BANK                        Date:
FROM: AVIAT NETWORKS, INC.


The undersigned authorized officer of Aviat Networks, Inc. (“Administrative
Borrower”) certifies that under the terms and conditions of the First Amended
and Restated Loan and Security Agreement dated as of September 27, 2013 (as
amended, modified, supplemented or restated from time to time, the “Loan
Agreement”), by and among Administrative Borrower, Aviat U.S., Inc. (“Opco”),
Aviat Networks (S) Pte. Ltd. (“Singapore Borrower” and together with the
Administrative Borrower and Opco, each a “Borrower” and collectively,
“Borrowers”) and Silicon Valley Bank (“Bank”):
(1) Each Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below; (2) there are
no Events of Default in existence; (3) all representations and warranties in the
Loan Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; (4) each
Borrower, and each of its Subsidiaries, has timely filed all material tax
returns and reports that are required to be filed, and each Borrower has timely
paid all material foreign, federal, state and local taxes, assessments, deposits
and contributions owed by each Borrower except as otherwise permitted pursuant
to the terms of Section 5.9 of the Loan Agreement; (5) (a)there are no
collective bargaining agreements covering the employees of any Borrower or any
of their domestic Subsidiaries, (b) there is not pending, nor (to the knowledge
of any Borrower) is there threatened, any strike, walkout, slowdown or work
stoppage, or any unfair labor practice complaint or grievance or arbitration
proceeding arising out of or under any collective bargaining agreement covering
the employees of any Borrower or any of their Subsidiaries that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Change, and (c) the hours worked and payments made to employees of Borrowers and
their domestic Subsidiaries have not been in violation in any material respect
of the Fair Labor Standards Act or any other applicable law dealing with such
matters; and (6) Borrowers are in compliance with Section 6.6 of the Loan
Agreement.


Attached are the required documents supporting the certification. The
undersigned certifies that the attached financial statements are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes and except, in the case of
unaudited financial statements, for the absence of footnotes and subject to
year-end adjustments. The undersigned acknowledges that no borrowings may be
requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Loan Agreement, and that compliance is
determined not just at the date this certificate is delivered. Capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Loan Agreement.






--------------------------------------------------------------------------------




Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
Cash holdings report
Within 30 days of month end
Yes No
Quarterly financial statements with Compliance Certificate
Within 5 days of filing with the SEC,
but no later than 45 days after fiscal
quarter end (if below the Borrowing Threshold)
Yes No
Monthly financial statements with Compliance Certificate
Within 30 days of month end (if at or
above the Borrowing Threshold)
Yes No
Quarterly BBC + A/P and A/R Agings + deferred revenue
reports
Within 45 days of fiscal
quarter end (if at or above
Borrowing Threshold, within
30 days of each month)
Yes No
Annual financial statement (CPA Audited) + Compliance
Certificate
Within 90 days of FYE
Yes No
10‑Q, 10‑K and 8-K
Within 5 days after filing with SEC
Yes No
Board approved financial projections
Within 45 days of FYE
Yes No



Financial Covenant
Required
Actual
Complies
Maintain on a Quarterly Basis:
 
 
 
Minimum EBITDA
Fiscal Quarter End
Minimum EBITDA
 
Yes No
September 27, 2013
$(3,500,000)
December 27, 2013
$(1,000,000)
March 28, 2014
$3,000,000
June 27, 2014
$4,000,000
September 26, 2014 and each fiscal quarter
thereafter (measured on a trailing two fiscal quarter basis)
$11,000,000
Liquidity Coverage
1.15:1.00
____:1.00
Yes No



Notification Purposes Only
Not Required Financial Covenant -
For Pricing Purposes Only
 
 
Consolidated Leverage Ratio
_______ : _______
 
 



The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date this Certificate
is delivered to Bank as set forth in the first line of this Certificate.


The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------






--------------------------------------------------------------------------------




ADMINISTRATIVE BORROWER:


AVIAT NETWORKS, INC.






By: ______________________________
        Name: ________________________
        Title: ________________________




BANK USE ONLY


Received by: _________________________
AUTHORIZED SIGNER
Date: _______________________________


Verified: ____________________________
AUTHORIZED SIGNER
Date: _______________________________


Compliance Status: Yes No





--------------------------------------------------------------------------------




Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:    ____________________


I.    Liquidity Coverage (Section 6.7(a))


Required:    1.15:1.00


Actual:    


A.
Unrestricted cash and Cash Equivalents of Borrowers
$_______
B.
Accounts of Borrowers
$_______
C.
Liquidity (line A plus line B)
$_______
D.
Current liabilities of Borrowers calculated in accordance with GAAP, less
deferred
revenue plus (ii) the aggregate amount of Liquidity Obligations outstanding.
$_______

Is line C at least 1.15 times greater than line D?


_______      No, not in compliance                _______      Yes, in
compliance


II.    EBITDA (Section 6.7(b))
Required:
Fiscal Quarter End
Minimum EBITDA
September 27, 2013
$(3,500,000)
December 27, 2013
$(1,000,000)
March 28, 2014
$3,000,000
June 27, 2014
$4,000,000
September 26, 2014 and each
fiscal quarter thereafter
(measured on a trailing two
fiscal quarter basis)
$11,000,000

Actual:




--------------------------------------------------------------------------------




A.
Consolidated Net Income
$______________
 
To the extent deducted in the calculation of Net Income (Line A):
$______________
 
(i) Consolidated Interest Charges
$______________
 
(ii) Income tax expense
$______________
 
(iii) Depreciation and amortization expense
$______________
 
(iv) Non-cash charges, non-cash restructuring charges and other such charges, in
        each case, as agreed to by Bank in writing
$______________
 
(v) Non-cash stock-based compensation expense
$______________
 
(vi) Non-cash charges for customer inventory due to downward revaluation
$______________
 
(vii) Non-cash charges related to discontinued operations occurring prior to the
Effective Date
$______________
 
(viii) Transaction fees and costs related to acquisitions made pursuant to item
(k)
of the definition of Permitted Investments
$______________
 
(ix) Other non-recurring non-cash expenses
$______________
B.
Sum of (i) through (ix)
$______________
 
To the extent included in calculating Consolidated Net Income (Line A):
$______________
 
(i) Income tax credits
$______________
 
(ii) Other non-cash items increasing Consolidated Net Income
$______________
C.
Sum of Line (i) through (ii)
$______________
D.
EBITDA (Line A + Line B - Line C)
$______________



Is Line D at least the amount required (see chart above)? _____ No, not in
compliance    _____ Yes, in compliance


III.    Consolidated Leverage Ratio (Section 2.4(c), “LIBOR Rate Margin,” “Prime
Rate Margin”)


Actual:


A.
Consolidated Funded Indebtedness
 
 
(i)
outstanding principal amount of all obligations (current or long-term) for
borrowed money (including borrowings under the Loan Agreement, but excluding
undrawn Letters of Credit) and all debt obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments
$______________
 
(ii)
purchase money Indebtedness
$______________
 
(iii)
direct, non-contingent obligations arising under drawn letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments
$______________
 
(iv)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business)
$______________
 
(v)
attributable Indebtedness in respect of capital leases and synthetic lease
obligations
$______________
 
(vi)
all Indebtedness of the types referred to in clauses (i) through (v) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which a Borrower or a Subsidiary is
a general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Borrower or such Subsidiary; provided that the amount of
Indebtedness included under this section (vi) shall be restricted to the amount
of Indebtedness attributable to such Borrower or Subsidiary as a general partner
or joint venturer
$______________
B.
Sum of (A)(i) through (A)(vi)
$______________
C.
Cash collateral posted for any of A(i) through A(vi)
$______________
D.
EBITDA for fiscal quarter ending ___________ & ______________
$______________



Consolidated Leverage Ratio (Line B minus Line C to Line D):    ________ :
________








--------------------------------------------------------------------------------






EXHIBIT C


FORM OF NOTICE OF BORROWING


AVIAT NETWORKS, INC.
AVIAT NETWORKS (S) PTE. LTD.


Date: ______________
To:
Silicon Valley Bank

555 Mission Street, Suite 900
San Francisco, CA 94104
Attention: Alina Zinchik
Re:
First Amended and Restated Loan and Security Agreement dated as of September 27,
2013 (as amended, modified, supplemented or restated from time to time, the
“Loan Agreement”), by and among AVIAT NETWORKS, INC. (the “Administrative
Borrower”), AVIAT U.S., INC. (“Opco”), AVIAT NETWORKS (S) PTE. LTD. (“Singapore
Borrower” and together with the Administrative Borrower and Opco, each a
“Borrower” and collectively, “Borrowers”) and SILICON VALLEY BANK (“Bank”).

Ladies and Gentlemen:
The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.5 of the Loan Agreement, of its request for an Advance.
1.The Funding Date, which shall be a Business Day, of the requested Advance is
_______________.
2.The aggregate amount of the requested Advance is $_____________.
3.The requested Advance shall consist of $___________ of Prime Rate Advance and
$______ of LIBOR Advance.
4.The duration of the Interest Period for the LIBOR Advance included in the
requested Advance shall be ______ months.
5.The requested Advance is:
o a US Advance to AVIAT NETWORKS, INC.
o a Singapore Advance to AVIAT NETWORKS (S) PTE. LTD.
6.The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:
(a)no Default or Event of Default has occurred and is continuing, or would
result from such proposed Advance; and
(b)the requested Advance will not cause the Revolving Line Utilization to exceed
the Availability Amount and will not cause the Singapore Utilization to exceed
the lesser of (i) the Availability Amount, or (ii) the Singapore Sublimit.
[remainder of page intentionally blank]




--------------------------------------------------------------------------------




ADMINISTRATIVE BORROWER:


AVIAT NETWORKS, INC.




By:    ______________________________    
Name:    _______________________    
Title:    _______________________    






SINGAPORE BORROWER:


AVIAT NETWORKS (S) PTE. LTD.




By:    _____________________________    
Name:    ______________________    
Title:    ______________________    




For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 







--------------------------------------------------------------------------------






EXHIBIT D


FORM OF NOTICE OF CONVERSION/CONTINUATION


AVIAT NETWORKS, INC.
AVIAT NETWORKS (S) PTE. LTD.


Date: _______________
To:
Silicon Valley Bank

555 Mission Street, Suite 900
San Francisco, CA 94104
Attention: Alina Zinchik


Re:
First Amended and Restated Loan and Security Agreement dated as of September 27,
2013 (as amended, modified, supplemented or restated from time to time, the
“Loan Agreement”), by and among AVIAT NETWORKS, INC. (the “Administrative
Borrower”), AVIAT U.S., INC. (“Opco”), AVIAT NETWORKS (S) PTE. LTD. (“Singapore
Borrower” and together with the Administrative Borrower and Opco, each a
“Borrower” and collectively, “Borrowers”) and SILICON VALLEY BANK (“Bank”).

Ladies and Gentlemen:
The undersigned refer to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby give you notice irrevocably, pursuant
to Section 3.6 of the Loan Agreement, of the [conversion] [continuation] of the
Advances specified herein, that:
1.The date of the [conversion] [continuation] is
                                           , 20___.
2.The aggregate amount of the proposed Advances to be [converted] is
$                             or [continued] is
$                                  .
3.The Advances are to be [converted into] [continued as] [LIBOR] [Prime Rate]
Advances.
4.The duration of the Interest Period for the LIBOR Advances included in the
[conversion] [continuation] shall be            months.
5.The Advances to be [converted] [continued] are:
o US Advances
o Singapore Advances
6.The undersigned, on behalf of each Borrower, hereby certifies that the
following statements are true on the date hereof, and will be true on the date
of the proposed [conversion] [continuation], before and after giving effect
thereto and to the application of the proceeds therefrom:
(a)no Default or Event of Default shall have occurred as of or on such date or
after giving effect to the [conversion] [continuation] requested to be made on
such date.
[signature page follows]




--------------------------------------------------------------------------------






ADMINISTRATIVE BORROWER:


AVIAT NETWORKS, INC.




By:    ______________________________    
Name:    _______________________    
Title:    _______________________    






SINGAPORE BORROWER:


AVIAT NETWORKS (S) PTE. LTD.




By:    ______________________________    
Name:    _______________________    
Title:    _______________________    
            




For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 







--------------------------------------------------------------------------------






EXHIBIT E


FORM OF CORPORATE BORROWING CERTIFICATE


Date: ________________            
Borrowers: Aviat Networks, Inc. (“Parent”) and Aviat U.S., Inc. (“Opco”)
Bank:     Silicon Valley Bank


I hereby certify as follows, as of the date set forth above:


1.
I am the Secretary, Assistant Secretary or other officer of each of Parent and
Opco. My title is as set forth below.



2.
Each of Parent’s and Opco’s exact legal name is set forth above. Parent and Opco
each are corporations existing under the laws of the State of Delaware.



3.
Attached hereto as Exhibits A-1 and A-2 are true, correct and complete copies of
the Certificate of Incorporation (including amendments) of each of Parent and
Opco, as filed with the Secretary of State of the state in which each of Parent
and Opco is incorporated as set forth in paragraph 2 above. Each Certificate of
Incorporation has not been amended, annulled, rescinded, revoked or
supplemented, and remain in full force and effect as of the date hereof.



4.
Attached hereto as Exhibits B-1 and B-2 are true, correct and complete copies of
the by-laws (including amendments) of each of Parent and Opco. Each set of
by-laws has not been amended, annulled, rescinded, revoked or supplemented, and
remain in full force and effect as of the date hereof.



5.
The resolutions attached hereto as Exhibits C-1 and C-2 were duly and validly
adopted by the Board of Directors of each of Parent and Opco each at a duly held
meeting of such directors (or pursuant to a unanimous written consent or other
authorized corporate action). Such resolutions are in full force and effect as
of the date hereof and have not been in any way modified, repealed, rescinded,
amended or revoked, and Bank may rely on them until Bank receives written notice
of revocation from Borrower.



6.
Attached hereto as Exhibits D-1 and D-2 are copies of a certificate of status of
each of Parent and Opco, each dated within 30 days of the Effective Date, issued
by the Secretary of State of the state of Delaware which indicates that each of
Parent and Opco are in good standing in such jurisdiction.



7.
As of the date hereof, each of the following officers or employees of Parent,
whose names, titles and signatures are below, may act on behalf of Parent and
any one of the persons designated below with a checked box beside his or her
name may, from time to time, add or remove any individuals to and from the above
list of persons authorized to act on behalf of Parent:



Name
Title
Signature
Authorized to Add or Remove
Signatories
Michael Pangia
President and CEO
_________________________
□
Edward J. Hayes, Jr.
Senior Vice President and
Chief Financial Officer
_________________________
□
Kevin Holwell
Vice President, Finance
_________________________
□



8.
As of the date hereof, each of the following officers or employees of Opco,
whose names, titles and signatures are below, may act on behalf of Opco and any
one of the persons designated below with a checked box beside his or her name
may, from time to time, add or remove any individuals to and from the above list
of persons authorized to act on behalf of Opco:







--------------------------------------------------------------------------------




Name
Title
Signature
Authorized to Add or Remove
Signatories
Michael Pangia
President and CEO
_________________________
□
Edward J. Hayes, Jr.
Senior Vice President and
Chief Financial Officer
_________________________
□
Kevin Holwell
Vice President, Finance
_________________________
□



    




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.


By:    ______________________________    
Name:    _______________________    
Title:    _______________________    




*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 7 or 8 as one of
the authorized signing officers, this Certificate must also be signed by a
second authorized officer or director of Parent and Opco.








I______________________, the __________________________ of each of Parent and
Opco, hereby in the name and on behalf of each of Parent and Opco, that
__________________________ is the duly elected (or appointed) and qualified
[Secretary/Assistant Secretary] of each of Parent and Opco and that the
signature appearing above is [his/her] genuine signature.




By:    ______________________________    
Name:    _______________________    
Title:    _______________________    
:                     




















--------------------------------------------------------------------------------






EXHIBIT F


FORM OF CORPORATE BORROWING CERTIFICATE
FOR SINGAPORE BORROWER


Date: ___________________            
Borrowers: Aviat Networks (S) Pte. Ltd. (“Singapore Borrower”)
Bank:     Silicon Valley Bank




I hereby certify as follows, as of the date set forth above:


1.
I am a Director, or other officer of Singapore Borrower and am authorized by
Singapore Borrower to deliver this certificate. My title is as set forth below.



2.
Singapore Borrower’s exact legal name is set forth above. Singapore Borrower is
a private company limited by shares incorporated under the laws of the Republic
of Singapore.



3.
Attached in Exhibit A hereto are true, correct and complete copies of Singapore
Borrower’s Certificate of Incorporation and Memorandum and Articles of
Association (including amendments), as filed with the Accounting and Corporate
Regulatory Authority in Singapore. Such Certificate of Incorporation and
Memorandum and Articles of Association have not been amended, annulled,
rescinded, revoked or supplemented, and remain in full force and effect as of
the date hereof.



4.
Attached in Exhibit B hereto is a true, correct and complete copy of the
resolutions duly adopted by the board of directors of Singapore Borrower
authorizing the execution, delivery and performance of the Loan Documents (and
any agreement relating thereto) to which it is a party. Such resolutions are in
full force and effect as of the date hereof and have not been in any way
modified, repealed, rescinded, amended or revoked, and Bank may rely on them
until Bank receives written notice of revocation from Singapore Borrower.



5.
The following persons are now duly elected and qualified Directors of Singapore
Borrower holding the offices indicated next to their respective names below, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such Directors. Each of such Directors is duly authorized
to execute and deliver on behalf of Singapore Borrower each Loan Document to
which it is a party and any certificate or other document to be delivered by the
Borrower pursuant to such Loan Document:

Name
Title
Signature
John Joseph Madigan
Director
_________________________
Heinz Helmut Stumpe
Director
_________________________
Kevin Daniel Holwell
Director
_________________________
Raj Kumar
Director
_________________________

    




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.


By:    ______________________________    
Name:    _______________________    
Title:    _______________________    




*** If the Director or other certifying officer executing above is designated by
the resolutions set forth in paragraph 5 as one of the authorized signing
officers, this Certificate must also be signed by a second authorized officer or
Director of Singapore Borrower.




I______________________, the __________________________ of Singapore Borrower,
hereby in the name and on behalf of Singapore Borrower, that
__________________________ is the duly elected (or appointed) and qualified
[Secretary/Assistant Secretary] of Singapore Borrower and that the signature
appearing above is [his/her] genuine signature.




By:    ______________________________    
Name:    _______________________    
Title:    _______________________    
                








--------------------------------------------------------------------------------






EXHIBIT G


FORM OF BORROWING BASE CERTIFICATE


Borrower: Aviat Networks, Inc., Aviat US., Inc. and Aviat Networks (S) Pte. Ltd.
Lender:    Silicon Valley Bank
Commitment Amount:    $50,000,000
ACCOUNTS RECEIVABLE
 
1.
US Borrowers’ Accounts Receivable (invoiced) Book Value as of ______________
$_______________
2.
Singapore Borrower’s Accounts Receivable (invoiced) Book Value as of ________
$_______________
3.
Additions (please explain on reverse)
$_______________
4.
TOTAL ACCOUNTS RECEIVABLE
$_______________
 
 
 
ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)
 
5.
Bad debt reserves of US Borrowers
$_______________
6.
Bad debt reserves of Singapore Borrower
$_______________
7.
Any Accounts to the extent any such Accounts from a single Account Debtor
comprise more than 25% of all Accounts
$_______________
8.
Other (please explain on reverse)
$_______________
9.
TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS
$_______________
10.
Eligible Accounts (#4 minus #9)
$_______________
11.
ELIGIBLE AMOUNT OF ACCOUNTS (65% of #10)
$_______________
 
 
 
BALANCES
 
12.
Maximum Loan Amount
$50,000,000
13.
# 11 plus Nonformula Revolving Line ($10,000,000)
$_______________
14.
Present balance owing on Revolving Line (excluding L/C Sublimit)
$_______________
15.
Outstanding under L/C Sublimits
$_______________
16.
RESERVE POSITION ((Lesser of #12 or #13) minus (#14 and #15))
$_______________





The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the First Amended and Restated Loan and
Security Agreement between the undersigned and Silicon Valley Bank.
COMMENTS:




By: ___________________________
Authorized Signer
Date: _________________________
BANK USE ONLY
Received by: _________________________
AUTHORIZED SIGNER
Date: ______________________________
Verified: ____________________________
AUTHORIZED SIGNER
Date: _______________________________
Compliance Status: Yes No







